¡ Barreda

Fe

ardo

Rio

tario dAima

serteg N2 1427604 44604

7117 KARDEX: 130263

6905

CONTRATO DE LICENCIA PARA LA EXPLORACIÓN Y
EXPLOTACIÓN DE HIDROCARBUROS EN EL LOTE XXVIII
QUE CELEBRAN DE UNA PARTE:

PERUPETRO S.A.

Y
PITKIN PETROLEUM PERU XXVIII S.A.C.

CON INTERVENCIÓN DE:

PITKIN PETROLEUM P,L.C.

Y
EL BANCO CENTRAL DE RESERVA DEL PERÚ

PORRO OOO OOOO OOOO OOOO OOOO:

INTRODUCCIÓN. -
EN LA CIUDAD DE LIMA, A LOS VEINTITRES DÍAS DEL MES DE SETIEMBRE DEL AÑO

OS MIL ONCE, YO: RICARDO, FERNANDINI BARREDA, EXTIENDO LA PRESENTE
, EN LA QUE INTERVIENEN, DE CONFORMIDAD CON LO DISPUESTO POR LOS

27% Y 54%, INCISO H DEL DECRETO LEGISLATIVO 1049. =

COMPARECEN =
EN ADELANTE PERUPETRO, CON REGISTRO ÚNICO DE CONTRIBUYENTE

PERUPETRO SA

N* 2019678504
NEBIDAMENTE RERRESENTADA POR LA DOCTORA ISABEL MERCEDES TAFUR MARÍN, QUIEN

, CON DOMICILIO “EN AV. LUIS ALDANA N% 320, SAN BORJA, LIMA

IFIESTA SER PE NACIONALIDAD PERUANA, DE ESTADO CIVIL CASADA, ABOGADA;
DEBIDAMENTE IDENTIFICADA CON DOCUMENTO NACIONAL DE IDENTIDAD N” 08203459,
SUFRAGANTE ELECTORAL, EN SU CONDICIÓN DE GERENTE GÉNERAL (E), FACULTADA

SEGÚN CONSTA DE LOS PODERES INSCRITOS EN EL ASIENTO C000060 DE LA PARTIDA

NÚMERO 00259837 DEL REGISTRO DE PERSONAS JURÍDICAS DE LIMA, ==

Y DE LA OTRA PARTE:
PITKIN PETROLEUM PERU XXVIII =S.A.C. CON REGISTRO ÚNICO DE CONTRIBUYENTE

NÚMERO 20538265471, CON DOMICILIO EN LA AV. RIVERA NAVARRETE NRO. 765
OFICINA 111, SAN ISIDRO, LIMA, INSCRITA EN EL ASIENTO A00001 DE LA PARTIDA
REGISTRAL N* 12577991 DEL REGISTRO DE PERSONAS JURÍDICAS DE LIMA, E
INSCRITA EN EL ASIENTO A00001 DE LA PARTIDA REGISTRAL N* 12604022 DEL LIBRO
DE CONTRATISTAS DE OPERACIONES DEL REGISTRO PÚBLICO DE HIDROCARBUROS,
DEBIDAMENTE REPRESENTADA POR SU APODERADO SEÑOR CHRISTOPHER TREVOR JACKSON,

QUIEN MANIFIESTA SER DE NACIONALIDAD AMERICANA, DE ESTADO CIVIL SOLTERO,
EMPRESARIO; IDENTIFICADO CON CARNÉ DE EXTRANJERÍA N% 000689524, AUTORIZADO
SEGÚN PODER INSCRITO EN EL ASIENTO A00001, DE LA PARTIDA N* 12577991 DEL
REGISTRO. DE PERSONAS JURÍDICAS DE LIMA; CON LA INTERVENCIÓN DE: PITKIN
PETROLEUM P.L.C., CON DOMICILIO EN 42 BROOK STREET LONDON W1K SDB, REINO
UNIDO, REPRESENTADA POR EL SEÑOR CHRISTOPHER TREVOR JACKSON, IDENTIFICADO
CON CON CARNÉ DE EXTRANJERÍA N* 000689524, FACULTADO SEGÚN PODER INSCRITO
EN EL ASIENTO A00001 DE LA PARTIDA REGISTRAL NO. 12700072 DEL LIBRO DE
PODERES OTORGADOS POR SOCIEDADES CONSTITUIDAS O SUCURSALES ESTABLECIDAS EN
EL EXTRANJERO DEL REGISTRO DE PERSONAS JURÍDICAS DE LIMA Y EL BANCO CENTRAL
DE RESERVA DEL PERÚ, CON DOMICILIO EN JR. MIRÓ QUESADA 441, LIMA,
REPRESENTADO POR SU GERENTE GENERAL SEÑOR RENZO GUILLERMO ROSSINI MIÑÁN,
QUIEN MANIFIESTA SER DE NACIONALIDAD PERUANA, DE ESTADO CIVIL CASADO, DE
PROFESIÓN ECONOMISTA, DEBIDAMENTE IDENTIFICADO CON DOCUMENTO NACIONAL DE
IDENTIDAD N” 08727483 SUFRAGANTE ELECTORAL, Y POR SU GERENTE JURÍDICO SEÑOR
MANUEL MONTEAGUDO VALDEZ, QUIEN MANIFIESTA SER DE NACIONALIDAD PERUANA, DE
ESTADO CIVIL CASADO, DE PROFESIÓN ABOGADO, DEBIDAMENTE IDENTIFICADO CON
DOCUMENTO - NACIONAL DE IDENTIDAD  N*” 10275927 SUFRAGANTE ELECTORAL,
AUTORIZADOS CONFORME CONSTA DE LA COMUNICACIÓN DE LA GERENCIA GENERAL DE
ESTE BANCO No. 020-2011-BCRP DE FECHA 18 DE MARZO DE 2011 Y POR ACTA N*
4250, LA MISMA QUE CORRE INSCRITA EN EL ASIENTO C00059 DE LA PARTIDA
REGISTRAL N* 11014549 DEL REGISTRO DE PERSONAS JURÍDICAS DE LIMA; EN LOS

TÉRMINOS Y CONDICIONES SIGUIENTES:
DoY FE DE HABER IDENTIFICADO A LOS COMPARECIENTES Y QUE PROCEDEN CON
CAPACIDAD, LIBERTAD Y CONOCIMIENTO SUFICIENTE DEL ACTO QUE REALIZAN, QUE
SON HÁBILES EN EL IDIOMA CASTELLANO, Y ME ENTREGAN UNA MINUTA DEBIDAMENTE
FIRMADA Y AUTORIZADA PARA QUE su CONTENIDO SE ELEVE A ESCRITURA PÚBLICA, LA
MISMA QUE ARCHIVO EN SU LEGAJO RESPECTIVO, Y CUYO TENOR ES EL SIGUIENTE:

MINUTA:

SEÑOR NOTARIO: RICARDO FERNANDINI BARREDA =
Sírvase usted extender en su Registro de Escrituras Públicas, una de
CONTRATO DE LICENCIA PARA LA EXPLORACIÓN Y EXPLOTACIÓN DE HIDROCARBUROS EN
EL LOTE XXVIII, cuya suscripción ha sido aprobada por Acuerdo de Directorio
de PERUPETRO S.A. No. 179-2010 de fecha 21 de diciembre de 2010 y por el
Decreto Supremo No. 043-2011-EM, publicado en el Diario Oficial El Peruano
el día 27 de julio de 2011, que celebran de una parte PERUPETRO S.A., en
adelante PERUPETRO, con RUC No. 20196785044, con domicilio en Av. Luis

Aldana N* 320, San Borja, debidamente representada por la Doctora Isabel
serie N9 1427605 44695

Ínscrito' en el asiento C000060 de la Partida Electrónica N* 00259837 ; y,
de la otra parte PITKIN PETROLEUM PERU XXVIII' S.A.C. con RUC No.

20538265471, con domicilio en la Av. Rivera Navarrete Nro. 765 Oficina 111,

San Isidro, Lima, inscrita en el Asiento A00001 de la Partida Registral No.
12577991 del Registro de Personas Jurídicas de Lima, e inscrita en el
Asiento A00001 de: la Partida Registral No. 12604022 del Libro de
Contratistas de Operaciones del Registro Público de Hidrocarburos,
debidamente representada por su apoderado señor CHRISTOPHER TREVOR JACKSON,
quien manifiesta ser de nacionalidad americana, de estado civil soltero,
empresario; identificado con Carné de Extranjería N* 000689524, autorizado
según poder inscrito en el Asiento A00001, de la Partida N” 12577991 del
Registro de Personas Jurídicas de Lima; con la intervención de: PITKIN

PETROLEUM P.L.C., con domicilio en 42 Brook Street, London WIK 5DB, Reino

Barreda

representada por el señor CHRISTOPHER TREVOR JACKSON, identificado

de Extranjería N*% 000689524, facultado según poder inscrito en el

Asiento AOR001 de la Partida Registral No. 12700072 del Libro de Poderes

otorgados pr sociedades constituidas o sucursales establecidas en el

Registro de Personas Jurídicas de Lima y el BANCO CENTRAL DE

con domicilio en Jr. Miró Quesada 441, Lima, representado

Ricardo Ferng

General señor Renzo Guillermo Rossini Miñán, quien

] manifiesta ser de nacionalidad peruana, de estado civil casado, de
profegión economista, debidamente identificado con Documento Nacional de
Identidad No. 08727483, y por su Gerente Jurídico señor Manuel Monteagudo
Valdez, quien manifiesta ser de nacionalidad peruana, de estado civil
casado, de profesión abogado, debidamente identificado con Documento
Nacional de Identidad No. 10275927, autorizados conforme consta de la
comunicación de la Gerencia General de este banco No. 020-2011-BCRP de 18
de marzo de 2011 y por Acta No. 4250, la misma que corre inscrita en el

Asiento C00059 de la Partida Registral No. 11014549 del Registro de

Personas Jurídicas de Lima; en los términos y condiciones siguientes: =

CONTRATO. .DE LICENCIA PARA LA EXPLORACIÓN Y EXPLOTACIÓN DE HIDROCARBUROS EN

= EL LOTE XXVIII =

= QUE CELEBRAN DE UNA PARTE:

PERUPETRO S.A.

= Y =

='PITKIN PETROLEUM PERU XXVIII S.A.C.

ÍNDICE =

CLÁUSULA PRELIMINAR GENERALIDADES =

CLÁUSULA PRIMERA DEFINICIONES

CLÁUSULA SEGUNDA OBJETO DEL CONTRATO =

CLÁUSULA TERCERA PLAZO, CONDICIONES Y GARANTÍA

CLÁUSULA CUARTA EXPLORACIÓN

CLÁUSULA QUINTA EXPLOTACIÓN

CLÁUSULA SEXTA PRESENTACIÓN DE INFORMACIÓN Y ESTUDIOS

CLÁUSULA SÉTIMA COMITÉ DE SUPERVISIÓN =

CLÁUSULA OCTAVA REGALÍA Y VALORIZACIÓN =

CLÁUSULA NOVENA TRIBUTOS =

CLÁUSULA DÉCIMA DERECHOS ADUANEROS =

CLÁUSULA DÉCIMA PRIMERA DERECHOS FINANCIEROS =

CLÁUSULA DÉCIMA SEGUNDA TRABAJADORES =:

CLÁUSULA DÉCIMA TERCERA PROTECCIÓN AMBIENTAL Y RELACIONES
COMUNITARIAS =

CLÁUSULA DÉCIMA CUARTA CONSERVACIÓN DE LOS HIDROCARBUROS Y
PREVENCIÓN CONTRA PÉRDIDAS =

CLÁUSULA DÉCIMA QUINTA CAPACITACIÓN Y TRANSFERENCIA DE TECNOLOGÍA

CLÁUSULA DÉCIMA SEXTA CESIÓN Y ASOCIACIÓN =

CLÁUSULA DÉCIMA SÉTIMA CASO FORTUITO O FUERZA MAYOR

CLÁUSULA DÉCIMA OCTAVA CONTABILIDAD =

CLÁUSULA DÉCIMA NOVENA |varros =

CLÁUSULA VIGÉSIMA NOTIFICACIONES Y COMUNICACIONES

CLÁUSULA VIGÉSIMA PRIMERA SOMETIMIENTO A LA LEY PERUANA Y SOLUCIÓN DE
CONTROVERSIAS ==

CLÁUSULA VIGÉSIMA SEGUNDA TERMINACIÓN =

"

DESCRIPCIÓN DEL ÁREA DE CONTRATO

ANEXO "A"
ANEXO “B” MAPA DEL ÁREA DE CONTRATO =
ANEXO "C-1" a "C-5" CARTAS FIANZA PARA EL PROGRAMA MÍNIMO DE

TRABAJO = =

¿Barreda

Ricardo Fern

seria N2 1427606

GARANTÍA CORPORATIVA =

PROCEDIMIENTO CONTABLE

UNIDADES DE TRABAJO EXPLORATORIO - TABLA DE
EQUIVALENCIAS

CONTRATO DE LICENCIA PARA LA EXPLORACIÓN Y EXPLOTACIÓN DE HIDROCARBUROS EN

EL LOTE XXVIII

PERUPETRO S.A. =

Y =

PITKIN PETROLEUM PERU XXVIII S.A.C.

CLÁUSULA PRELIMINAR,- GENERALIDADES =
I. Interviene PERUPETRO, en virtud de la facultad concedida por la Ley

No 26221, para celebrar el Contrato de Licencia para la Exploración y

Explotación de Hidrocarburos en el Lote XXVIII.

Los Hidrocarburos "in situ" son de propiedad del Estado. El derecho
e propiedad sobre los Hidrocarburos extraídos es transferido por
PERUPETRO al Contratista en la Fecha de Suscripción, conforme a lo

estikulado en el Contrato y en el artículo 8” de la Ley N* 26221.=

El Corkiratista se obliga a pagar al Estado, a través de PERUPETRO, la

regalía en efectivo en las condiciones y oportunidad establecidas en

Ñ
De acuerdo, con lo dispuesto en el artículo 12” de la Ley N% 26221,

el Contrato se rige por el derecho privado peruano, siéndole de

aplicación los alcances del artículo 1357* del Código Civil.= ===
IV. Para todos los efectos relativos y derivados del Contrato, las Partes
convienen en que los títulos de las cláusulas son irrelevantes para

la interpretación del contenido de las mismas.=

v. Cualquier referencia al Contrato comprende a los Anexos. En caso de

discrepancia entre los Anexos y lo estipulado en el cuerpo del

Contrato, prevalecerá este último.==

CLAUSULA PRIMERA.- DEFINICIONES==
Las definiciones acordadas por las Partes en la presente cláusula tienen
por finalidad dar el significado requerido a los términos que se emplean en
el Contrato y dicho significado será el único aceptado para los efectos de

su interpretación en la ejecución del mismo, a menos que las Partes lo

acuerden expresamente por escrito de otra forma.=== ==

Los términos definidos y utilizados en el Contrato, sean en singular o en

plural, se escribirán con la primera letra en mayúscula y tendrán los

siguientes significados:

1.1

Afiliada.
Cualquier entidad, cuyo capital accionario con derecho a voto sea de
propiedad, directa o indirectamente, en una proporción igual al
cincuenta por ciento (50%) o más de PERUPETRO o del Contratista o
cualquier entidad O persona que sea propietaria, directa O
indirectamente, del cincuenta por ciento (50%) o más del capital
accionario con derecho a voto de PERUPETRO o del Contratista; o
cualquier entidad cuyo capital accionario con derecho a voto sea de
propiedad, directa o indirectamente, en cincuenta por ciento (50%) o
más del mismo accionista o accionistas que posea o posean, directa o
indirectamente, el cincuenta por ciento (50%) o más del capital

accionario con derecho a voto de PERUPETRO o del Contratista.=======

Año=
Período de doce (12) Meses consecutivos de acuerdo al Calendario

Gregoriano, contado desde una fecha específica.

Área de Contrato=
Área descrita en el Anexo “A” y que se muestra en el Anexo “B”,
denominada Lote XXVIII ubicada entre las Provincias de Sechura, Piura
y Morropón de la Región Piura; Lambayeque de la Región Lambayeque,

con una extensión de Trescientos catorce mil ciento treinta y dos

punto quinientos ochenta y dos hectáreas (314,132.582 ha).
El Área de Contrato quedará redefinida luego de excluir las áreas de

las que haga suelta el Contratista, de acuerdo a los términos del

Contrato.
En caso de existir alguna discrepancia entre lo mostrado en el Anexo

"ng" y lo descrito en el Anexo "A", prevalecerá el Anexo "A". =======

Barril
Unidad de medida de capacidad de los Hidrocarburos Líquidos
Fiscalizados que consiste en cuarenta y dos (42) galones de los
Estados Unidos de América, corregidos a una temperatura de sesenta

grados Fahrenheit (60% F), a presión del nivel del mar, sin agua,

barro u otros sedimentos (BSáW). =

Btu=
Unidad térmica británica. El calor requerido para elevar la
temperatura de una libra de agua en un grado Fahrenheit. Es

equivalente a 1055,056 joules=

serieg N2 1427607

Caso Fortuito o Fuerza Mayor
Se entiende como tal, entre otros los siguientes: incendios,
temblores, terremotos, maremotos, derrumbes, avalanchas,
inundaciones, huracanes, tempestades, explosiones, actos fortuitos
imprevisibles, conflictos bélicos, guerrillas, actos ,terroristas,
sabotaje, conmoción civil, bloqueos, demoras incontrolables en el
transporte, huelgas, paros, imposibilidad de obtener, no obstante
haberlo previsto, facilidades adecuadas para el transporte de
materiales, equipos y servicios, así como las autorizaciones,
aprobaciones, licencias y permisos a cargo de las autoridades
competentes; o cualquier otra causa, ya sea similar o distinta de
aquellas específicamente enumeradas aquí, que estén fuera del control

razonable y no pudieran ser previstas o que, habiendo sido previstas,

no pudieran ser evitadas.

1.7 =
Órgano conformado por las Partes, a través del cual PERUPETRO
rifica el cumplimiento y la ejecución del Contrato, cuya

rmación y atribuciones están establecidas en la cláusula sétima.

no- permanente, formado para pronunciarse sobre las

discrepanyias que surjan en relación con las Operaciones, el-mismo

Contrato.==

Condensados
Hidrocarburos líquidos formados por la condensación de los
Hidrocarburos separados del Gas Natural, debido a cambios en la
presión y temperatura cuando el Gas Natural de los Reservorios es
producido o cuando proviene de una o más etapas de compresión de ¡Gas

Natural. Permanecen líquidos a la temperatura y presión atmosférica.

1.10 Condensados Fiscalizados

Condensados producidos en el Área de Contrato y medidos en un Punto

de Fiscalización de la Producción.=

1.11 Contratista=
PITKIN PETROLEUM PERU XXVIII S.A.C., inscrita en el Registro Público
de Hidrocarburos en el Asiento A00001 de la Partida N* 12604022 del

Libro de Contratistas de Operaciones.

1.12 Contrato:
El presente acuerdo al que han llegado las Partes, en el cual se

estipulan los términos y condiciones que se encuentran contenidos en
1.16

este documento y en los anexos que lo integran, comprende los
acuerdos adicionales a los que lleguen las Partes en virtud de este

documento y las modificaciones que se hagan al mismo conforme a

ley.

Declaración de Descubrimiento Comercial de Hidrocarburos =
Es la comunicación escrita del Contratista a PERUPETRO S.A., mediante
la cual declara que ha realizado el descubrimiento de reservas de

Hidrocarburos, que en opinión del Contratista permite su explotación

comercial

Desarrollo=
Ejecución de cualquier actividad apropiada para la Producción de
Hidrocarburos, tal como la perforación, completación y profundización
de pozos, así como el diseño, construcción e instalación de equipos,
tuberías, tanques de-almacenamiento y otros medios e instalaciones,
incluyendo la utilización de métodos de Producción artificial y

sistemas de recuperación primaria y mejorada, en el Área de Contrato

y fuera de ella en cuanto resulte necesario.
Incluye la construcción del Sistema de Transporte y Almacenamiento,
de las instalaciones del Punto de Fiscalización de la Producción, del
Ducto Principal y de ser el caso, plantas de destilación primaria
para la manufactura de productos a ser utilizados en las Operaciones

o plantas de procesamiento de Gas Natural

Día=

Período de veinticuatro (24) horas que se inicia a las cero horas

(00:00) y termina a las veinticuatro horas (24:00)

Día Útil=
Todos los Días de lunes a viernes inclusive, salvo los Días que sean

declarados total o parcialmente no laborables, en la ciudad de Lima,

por la autoridad competente.

Dólar ó US$ =

Unidad monetaria de los Estados Unidos de América, ================

Ducto Principal =
Tubería principal que el Contratista podrá construir y operar y que
partiendo del final del Sistema de Transporte y Almacenamiento
conduce los Hidrocarburos producidos del Área de Contrato hasta un
ducto propiedad de terceros, hasta un punto de venta o exportación o
hasta un Punto de Fiscalización de la Producción, sin perjuicio, de
ser el caso, de la aprobación dispuesta en el acápite 2.3, pudiendo

comprender puntos de medición conectados a la tubería, áreas de
series N2 1427608
: 44698

almacenamiento y embarque requeridos, tuberías menores, estaciones de

bombeo o compresión, sistema de comunicaciones, carreteras de acceso

y de mantenimiento y cualesquiera otras instalaciones que sean
necesarias y requeridas para el transporte de Hidrocarburos en forma
permanente y oportuna; incluyendo el diseño, construcción,
mantenimiento y equipamiento de todo lo antes mencionado. El acceso
abierto para cualquier Ducto Principal será desde el inicio del

quinto Año, contado a partir de la Fecha de Inicio de la Extracción

Comercial.

1.19 Exploració:
Planeamiento, ejecución y evaluación de todo tipo de estudios
geológicos, geofísicos, geoquímicos y otros, así como las actividades
geofísicas, la perforación de Pozos Exploratorios y demás actividades
conexas necesarias para' el descubrimiento de Hidrocarburos,

incluyendo la perforación de Pozos Confirmatorios para la evaluación

3
D
E
3

de los Reservorios descubiertos.

plotación:

rrollo y/o Producción.=

Fecha de Inicio de la Extracción Comercial=

Fecha Mde la primera medición de Hidrocarburos en un Punto de

ción de la Producción; que da lugar al pago de la regalía.
Para efektos de esta definición no se consideran los volúmenes
producidosl en pruebas de formación y producción, u otros fines que

specíficaménte acuerden las Partes. Dichos volúmenes estarán afectos

1 pago de regalías salvo que no sean comercializados.

1.22 Fecha de Suscripción=
El 23 de Setiembre de 2011 fecha en que PERUPETRO y el Contratista,

suscriben el Contrato.

Fecha en la que el Contratista deberá dar inicio a las Operaciones,

que será establecida dentro de los sesenta (60) Días a partir de la

Fecha de Suscripción¿===

1.24 Fiscalización
Acciones que, conforme a los dispositivos legales y normas técnicas,
, realiza OSINERGMIN (Organismo Supervisor de la Inversión en Energía y
Minería) sobre las actividades de Exploración y Explotación

realizadas por el Contratista.=

1.25 Gas Natural=
e

1.29

Mezcla de Hidrocarburos que a condiciones iniciales de Reservorio se

encuentra en estado gaseoso o en disolución con el Petróleo.

Comprende el Gas Natural Asociado y el Gas Natural No Asociado.=

Gas Natural Asociado

Gas Natural producido con los Hidrocarburos Líquidos del Reservorio.=

Gas Natural Fiscalizado=

Gas Natural producido en el Área de Contrato y medido en un Punto de

Fiscalización de la Producción

Gas Natural No Asociado

Gas Natural cuya ocurrencia tiene lugar en un Reservorio en el que, a

condiciones iniciales, no hay presencia de Hidrocarburos Líquidos.

Hidrocarburos

Todo compuesto orgánico, gaseoso, líquido o sólido, que consiste

principalmente de carbono e hidrógeno.

Hidrocarburos Fiscalizados=

Hidrocarburos producidos en el Área de Contrato y medidos en un Punto

de Fiscalización de la Producción.

Hidrocarburos Líquidos ==
Petróleo, Condensados y en general todos ¡aquellos Hidrocarburos que
bajo condiciones atmosféricas de temperatura y presión, se encuentran
en estado líquido en el lugar de su medición, incluyendo aquellos
Hidrocarburos que se encuentran en estado líquido a una temperatura

mayor a la temperatura atmosférica. =

Hidrocarburos Líquidos Fiscalizados

Hidrocarburos Líquidos producidos en el Área de Contrato y medidos en

un Punto de Fiscalización de la Producción.=

Ley N* 26221
Texto Único Ordenado de la Ley N*% 26221, Ley Orgánica de

Hidrocarburos, aprobado por Decreto Supremo  N% 042-2005-EM,

ampliatorias, reglamentarias y modificatorias

LGN o Líquidos del Gas Natural=
Hidrocarburos líquidos obtenidos del Gas Natural compuestos por

mezclas de etano, propano, butano y otros Hidrocarburos más pesados.=

De recuperarse etano, este será considerado como LGN.=

LGN Fiscalizados o Líquidos del Gas Natural Fiscalizados =

Líquidos del Gas Natural medidos en un Punto de Fiscalización de la

Producción.

series N0 1427609
44609

Período contado a partir de cualquier Día de un mes calendario que

termina el Día anterior al mismo Día del mes calendario siguiente o,

en caso de no existir éste, el último Día de dicho mes.

1.37 MPC====
Mil (1000) pies cúbicos estándar (scf). Un (1) scf es el volumen de
gas necesario para llenar un espacio de un (1) pie cúbico a 14.6959

libras por pulgada cuadrada de presión absoluta a una temperatura

base de sesenta grados Fahrenheit (60 “F).

1.38 Operaciones=

Toda actividad de Exploración y Explotación y todas las demás

actividades materia del Contrato o relacionadas con la ejecución del

mismo.=

1.39 Partes

PERUPETRO y el Contratista

1.40 PERUPETRO:

PERUPETRO S.A., es la Empresa Estatal de Derecho Privado del Sector

nergía y Minas, creada por la Ley N* 26221.

Hidrócarburos que a condiciones iniciales de presión y-temperatura de

Reserv8rio se encuentra en estado líquido y que mayormente se

en estado líquido en condiciones atmosféricas; no incluye

Condensadgs, Líquidos de Gas natural o Gas Natural Licuado. ====

Petróleo Fiscalizado

Petróleo producido en el Área de Contrato y medido en un Punto de

Fiscalización de la Producción.=

1,43 Petróleo Pesado ==
Hidrocarburos Líquidos, que por su densidad y viscosidad requieren
para su Explotación el empleo de métodos no convencionales y/o que,
para su transporte, requieren procesos de calentamiento u otros
procedimientos, excluyendo la mezcla con Petróleo producido en el

mismo Yacimiento, que dé como resultado Petróleo liviano

1.44 Pozo Confirmatorio==

Pozo que se perfora para evaluar los Reservorios de Hidrocarburos

descubiertos.=

1.45 Pozo de Desarrollo=

Pozo que se perfora para la Producción de los Hidrocarburos

descubiertos.=

1.46 Pozo Exploratorio
1.50

Pozo que se perfora con el propósito de descubrir un nuevo
Reservorio, así como los pozos que se perforan en las culminaciones
estructurales que se encuentran geológicamente separadas de la parte

de la misma estructura previamente investigada.==================

Producción
Todo tipo de actividades en el Área de Contrato o fuera de ella en lo
que resulte necesario, cuya finalidad sea la extracción y manipuleo
de Hidrocarburos del Área de Contrato, y que incluye la operación y
reacondicionamiento de pozos, instalación y operación de equipos,
tuberías, Sistema de Transporte y Almacenamiento, Ducto Principal,

tratamiento y "medición de Hidrocarburos y todo tipo de métodos de

recuperación primaria y mejorada

Punto de Fiscalización de la Producción:
Lugar o lugares ubicados por el Contratista en el Área de Contrato, o
ubicados por acuerdo de las Partes fuera de ella, donde. se realizan
las mediciones y determinaciones volumétricas, determinaciones del
contenido de agua y sedimentos y otras mediciones, a fin de

establecer el volumen y calidad de los Hidrocarburos Fiscalizados, de

acuerdo a las respectivas normas AGA, API y ASTM

Reservorio E =
Estrato Oo estratos bajo la superficie y que forman parte de un
Yacimiento, que estén produciendo o que se haya probado que sean

capaces de producir Hidrocarburos y que tengan un sistema común de

presión en toda su extensión.

Sistema de Transporte y Almacenamiento=
Conjunto de tuberías, estaciones de bombeo, estaciones de compresión,
tanques de almacenamiento, instalaciones fluviales, sistemas de
entrega, caminos, demás instalaciones y todo otro medio necesario y
útil para el transporte de los Hidrocarburos producidos en el Área de
Contrato hasta un Punto de Fiscalización de la Producción, hasta el
Ducto Principal o hasta un ducto de terceros incluyendo el diseño,

construcción, mantenimiento y equipamiento de todo lo antes

Subcontratista=
Toda persona natural o jurídica, nacional o extranjera, contratada

por el Contratista /para prestar servicios relacionados con las

Operaciones.

Supervisión:
USULA SEGUNDA.- OBJETO DEL CONTRATO=

series N2 1427610

Acciones que PERUPETRO realiza para verificar el cumplimiento de las

Tributos=

Comprende impuestos, contribuciones y tasas, conforme a lo

establecido en el Código Tributario.

Unidades de Trabajo Exploratorio (UTE)===

Son valores numéricos que representan la actividad de exploración que

se indican en el Programa Mínimo de Trabajo

Vigencia del Contrato==

Período comprendido entre la Fecha de Suscripción y el vencimiento

del plazo pertinente establecido en el acápite 3.1 del Contrato.

Yacimiento=

Área superficial debajo de la cual existen uno o más Reservorios que

estén produciendo o que se haya probado que son capaces de producir

Hidrocarburos

ERUPETRO autoriza al Contratista la realización de las Operaciones,
dex acuerdo con lo establecido en la Ley N* 26221, la legislación

pertinente y las estipulaciones del Contrato, con el objeto común de

en el Área de Contrato, de conformidad con lo establecido

en el numeral 11 de la cláusula preliminar.= ==
El Contratista ejecutará las Operaciones de acuerdo a los términos
que se estipulan en el Contrato y las llevará a cabo, directamente o

a través de Subcontratistas. En caso de operaciones de campo fuera

del Área de Contrato se requerirá aprobación de PERUPETRO.

PERUPETRO ejerce la Supervisión de acuerdo a ley y de conformidad con

el Contrato.
OSINERGMIN ejecutará las acciones de Fiscalización de acuerdo a ley.=
Los representantes de PERUPETRO realizarán la Supervisión en
cualquier momento, previa notificación, debiendo identificarse y
estar autorizados para tal función por PERUPETRO. El Contratista
proporcionará todas las facilidades, que razonablemente estén a su
alcance en sus Operaciones, a fin de que dichos representantes

puedan cumplir su misión, la que será llevada a cabo de modo que no

interfiera con éstas.

Los gastos y costos correspondientes a los representantes de

PERUPETRO serán de cuenta y cargo de PERUPETRO.
|
|

2.6

CLÁUSULA TERCERA.- PLAZO, CONDICIONES Y GARANTÍA:
3.1

El Contratista proporcionará y será responsable de todos los recursos
técnicos y económico financieros que se requieran para la ejecución

de las Operaciones.

El plazo para la fase de exploración por Hidrocarburos es de siete
(7) Años, el que se puede extender de acuerdo a ley. Este plazo se
cuenta a partir de la Fecha Efectiva; salvo que de conformidad con lo
establecido en otras estipulaciones del Contrato, varíe dicho plazo.=
El plazo para la fase de explotación de Petróleo, es el que reste
después de terminada la fase de exploración hasta completar el plazo
de treinta (30) Años, contado a partir de la Fecha Efectiva, a menos

que de conformidad con lo establecido en otras estipulaciones del

Contrato, varíe este plazo.=
El plazo para la fase de explotación de Gas Natural No Asociado y de
Gas Natural No Asociado y Condensados, es el que reste después de
terminada la fase de exploración hasta completar el plazo de cuarenta
(40) Años, contado a partir de la Fecha Efectiva, a menos que de

conformidad con lo establecido en otras estipulaciones del Contrato,

varíe este plazo.

La fase de exploración se divide en “5” períodos:

Subacápite Período Duración de:
3.2.1 Primer Doce (12) Meses contados a partir de la
Período Fecha Efectiva. =
3.2.2 Segundo Dieciocho (18) Meses contados a partir de
Período la terminación del plazo señalado en el
subacápite 3.2.1;
3.2.3 Tercer Dieciocho (18) Meses contados a partir de
Período la terminación del plazo señalado en el
subacápite 3.2.2.
3.2.4 Cuarto Dieciocho (18) Meses contados a partir de
Período la terminación del -plazo señalado en el
z subacápite 3.2.3.
3.2.5 Quinto Dieciocho (18) Meses contados a partir de
Período la terminación del plazo señalado en el

subacápite 3.2.4.

Durante la fase de exploración el Contratista podrá pasar al
siguiente período siempre que comunique a PERUPETRO con treinta (30)
Días de anticipación al vencimiento de un período en curso, su
intención de continuar con el siguiente período, y en tanto que el

Contratista no háya incurrido en la causal de terminación prevista en

serieB N2 1427611
44611

el subacápite 22.3.1. La terminación por dicha causal dará lugar a

la correspondiente ejecución de la fianza. =

Si durante cualquiera de los períodos indicados en el acápite 3.2, el
Contratista se viera impedido, por razones técnicas o económicas
debidamente sustentadas, de concluir el respectivo programa mínimo de
trabajo, podrá extender dicho período hasta por un máximo de seis
(6) Meses, siempre y cuando haya solicitado la aprobación de
PERUPETRO para dicha extensión con una anticipación no menor de
treinta (30) Días al vencimiento del período en curso, y que las
razones que sustenten la solicitud hayan sido comprobadas y. aprobadas
por PERUPETRO. En este caso, el Contratista antes del vencimiento del
período en curso, presentará una nueva fianza o prorrogará la
existente, por el nuevo plazo establecido, conforme a los requisitos
estipulados en el acápite 3.10. En el-caso que las extensiones
otorgadas extingan el plazo del último período de la fase de
exploración y el Contratista decida continuar con los trabajos
xploratorios, las obligaciones de dicho período se cumplirán en una

extensión de la fase de exploración a.ser acordada por las Partes, de

acuexdo a ley.

Luego Wel cumplimiento del programa mínimo de trabajo del período en

curso, entro del plazo correspondiente establecido en el acápite

3.2, de

aber hecho'uso de la extensión a que se refiere el párrafo

anterior, de ser el caso, y siempre que el trabajo haya consistido en
la perforagión de por lo menos un Pozo Exploratorio, el Contratista
podrá solicitar la aprobación de PERUPETRO de un plazo extraordinario
de hasta seis (6) meses para reevaluar toda la información y
resultados obtenidos hasta el período en curso, con la finalidad de

realizar un estudio para poder tomar la decisión de pasar al

siguiente período. =

Las aprobaciones a que se refiere este acápite, serán otorgadas a

criterio de PERUPETRO. =
La fase de exploración podrá continuar, a elección del Contratista,
después de la Fecha de Inicio de la Extracción Comercial hasta el
vencimiento del plazo de esta fase, que se indica en el acápite 3.1.
En dicho caso, la exoneración de tributos contemplada en el acápite
10.3 regirá hasta el vencimiento de la fase de exploración, mientras
que el método de amortización lineal referido en el acápite 9.6 se

aplicará desde la Fecha de Inicio de la Extracción Comercial,

conforme a ley. ==
3.7

3.8

3.9

En caso que el Contratista realice un descubrimiento o
descubrimientos de Hidrocarburos durante cualquier período de la fase
de exploración, que no sea comercial sólo por razones de transporte,
podrá solicitar un período de retención, de hasta cinco (5) Años, por

el Yacimiento o Yacimientos descubiertos, con el propósito de hacer

factible el transporte de la producción. =

El derecho de retención estará sujeto, cuando menos, a que concurran

los siguientes requisitos:
a) Que el Contratista pueda demostrar a satisfacción de PERUPETRO,
que los volúmenes de Hidrotarburos descubiertos en el Área de

Contrato son insuficientes para justificar económicamente la

construcción del Ducto Principal; =
b) Que el conjunto de descubrimientos en áreas contiguas más las

del Contratista, es insuficiente para justificar económicamente

la construcción de un ducto principal; y, =
c) Que el Contratista demuestre, sobre una base económica, que los
Hidrocarburos descubiertos no pueden ser transportados desde el

Área de Contrato a un lugar para su comercialización, por

ningún medio de transporte. =
En caso que el Contratista realice un descubrimiento de Gas Natural
No Asociado o de Gas Natural No Asociado y Condensados durante
cualquier período de la fase de exploración, podrá solicitar un
período de retención, de hasta diez (10) Años, por el Yacimiento o
Yacimientos descubiertos, con el propósito de desarrollar el mercado.
En caso que el Contratista realice un descubrimiento de Petróleo y un
descubrimiento de Gas Natural No Asociado o de Gas Natural No
Asociado y Condensados durante cualquier período de la fase de
_exploración, y se presenten los casos descritos en los acápites 3.6 y
3.7, el Contratista podrá solicitar un período de retención para
Petróleo y otro para Gas Natural No Asociado oO Gas Natural No
Asociado y Condensados, para los fines indicados en dichos acápites.

El período de retención, al que se refieren los acápites 3.6 y 3.7,

extiende el plazo del Contrato por un tiempo igual al del período de

retención otorgado por PERUPETRO.
El período de retención constará por escrito. Para este efecto, el
Contratista presentará una solicitud a PERUPETRO, acompañando
documentación de sustento e incluyendo un cronograma de actividades a
realizar. Semestralmente, a partir del inicio del período de

retención y por el tiempo que demore este, el Contratista está
3.10

serieg N% 1427612

/
obligado a presentar un informe de avance del cronograma y

cumplimiento de los requisitos establecidos en el acápite 3.6.
Con el inicio del período de retención termina la fase de
exploración. Con la Declaración de Descubrimiento Comercial de

Hidrocarburos en dicho período, se dará inicio a la fase de

explotación. =
El otorgamiento del período de retención a que se refieren los
acápites 3.6 y 3.7 y la duración de los mismos será determinado a
criterio de PERUPETRO, sin que ello afecte o disminuya la obligación

del cumplimiento del programa mínimo de trabajo del período de la

fase de exploración en curso. =
El Contratista deberá garantizar el cumplimiento del programa mínimo
de trabajo de cada uno de los períodos de la fase de exploración, de .
acuerdo a lo previsto por los acápites 3.2 y 4.6, mediante una-sola
fianza solidaria, sin beneficio de excusión, incondicional,
irrevocable y de realización automática en el Perú, emitida por una
ehtidad del sistema financiero debidamente calificada y domiciliada
Perú y aceptada por PERUPETRO. A solicitud de PERUPETRO, el
ista sustituirá cualquier” fianza entregada debiendo cumplir

con prexentar una nueva fianza dentro del plazo de quince (15) Días

El monto de Ja fianza para el programa mínimo de trabajo de cada uno
de los períodos de la fase de exploración es el que aparece indicado
en los Anexos. "C-1" al "C-5", que es el resultado de multiplicar la
equivalencia en dólares que, para este efecto se establece” en el

Anexo “F", por el número de Unidades de Trabajo Exploratorio que

corresponde para cada período, según el acápite 4.6. =
Las fianzas se emitirán para cada programa mínimo de trabajo con la
forma indicada en los Anexos "C-1" al "C-5", según corresponda.

Las fianzas para el programa mínimo de trabajo de cada uno de los
períodos de la fase de exploración según el acápite 4.6, serán
entregadas a PERUPETRO antes del inicio de cada ' período; en caso
contrario, será de aplicación el subacápite 22.3.3. La fianza

correspondiente al programa mínimo de trabajo del primer período será

entregada en la Fecha de Suscripción.
Las fianzas, en caso de prórroga de los plazos de los períodos de la
fase de exploración, deberán ser sustituidas o prorrogadas por el

Contratista, antes del inicio de la prórroga correspondiente. En caso
|
l
l
|
1
|

3.11

CLÁUSULA CUARTA.- EXPLORACIÓN =

4.1

contrario, quedará sin efecto la aprobación otorgada por PERUPETRO a

la prórroga solicitada por el Contratista.
La fianza para el programa mínimo de trabajo de cada período de la
fase de exploración, se mantendrá vigente durante un plazo que exceda
en treinta (30) Días Útiles al plazo de duración de dicho período.==
En caso que alguna de las fianzas que haya entregado el Contratista
no se mantuviera vigente por el plazo establecido, éste deberá
cumplir con entregar una nueva fianza o prorrogar la existente,
dentro del plazo de quince (15) Días Útiles siguientes a la recepción

por el Contratista de la notificación de  PERUPETRO. En caso

contrario, será de aplicación el subacápite 22.3.3.
Cúmplida la obligación garantizada por cada fianza,  PERUPETRO

procederá inmediatamente a devolver al fiador, a través del

Contratista, la fianza correspondiente. =
La ejecución de cualquier fianza tendrá' el efecto de extinguir la
obligación del Contratista de llevar a cabo el programa mínimo de

trabajo, sin perjuicio de la aplicación de lo dispuesto en el

subacápite 22.3.1. =
Interviene PITKIN PETROLEUM PLC, para efectos de otorgar la garantía

corporativa que aparece como el Anexo “D”. =
La garantía corporativa subsistirá mientras ¡sean exigibles las
obligaciones del Contratista comprendidas en el Anexo “D". Será de
aplicación el subacápite 22.3.5, si producido algún hecho previsto en
dicho acápite, el Contratista no cumple con sustituirla en un plazo
máximo de quince (15) Días Útiles siguientes a la recepción por el

Contratista de la notificación de  PERUPETRO requiriendo la

sustitución. =

El Contratista iniciará las actividades de Exploración a partir de la

Fecha Efectiva. =
El Contratista podrá hacer suelta de la totalidad del Área de
Contrato sin lugar a sanción alguna, mediante notificación a

PERUPETRO con una anticipación no menor de treinta (30) Días, siempre

y Cuando haya dado cumplimiento al programa mínimo de trabajo del

período de la fase de exploración que se encuentre en curso. =
En caso que el Contratista hiciera suelta total del Área de Contrato,
la abandonara o dejara vencer el plazo del período en curso antes de
dar cumplimiento al correspondiente programa mínimo de trabajo, sin

mediar razones técnicas aprobadas por PERUPETRO, éste ejecutará la
o »
serieg N% 1427613 ) 44613

fianza, sin perjuicio de aplicar lo estipulado en el subacápite

22.3.3.
El Contratista podrá hacer sueltas parciales del Área de Contrato

mediante notificación a PERUPETRO con una anticipación no menor de

treinta (30) Días, sin lugar a sanción alguna, pero sin que ello

afecte o disminuya su obligación de cumplimiento del programa mínimo

de trabajo del período de la fase de exploración que se encuentre en

Curso. =

Las Partes dejarán constancia mediante acta del Comité de Supervisión

de las áreas de las que haga suelta el Contratista: =
El Contratista podrá continuar haciendo uso de la superficie de las
áreas de las que haya hecho suelta en las que hubiera construido

instalaciones que tengan relación con las Operaciones. =

4.3 Durante la ejecución del Contrato se efectuarán sueltas de la manera

siguiente:

a) Por lo menos veinte por ciento (20%) del Área de Contrato
original al término del tercer período descrito en el
subacápite 3.2.3 y por lo menos el treinta por ciento (30%) del

rea de Contrato original al término del quinto período

crito en el subacápite 3.2.5.
inal del quinto período descrito en el subacápite 3.2.5, el
Contkatista deberá haber realizado la suelta de por lo menos el
cincuénta por ciento (50%) del Área de Contrato original,
incluyendo para este fin la suelta realizada según lo
establecido en el literal a) anterior, a menos que el

Contratista comprometa en forma expresa actividad exploratoria,

conforme a lo establecido en el literal c) siguiente. =
c) Al término de la fase de exploración, el Contratista podrá
mantener el Área de Contrato de la que no hubiera hecho suelta,
no comprendida en el literal d) siguiente, para lo cual deberá

comprometerse a perforar un (1) Pozo Exploratorio cada dos (2)

Años. =
d) En caso que el Contratista decida no continuar realizando el
trabajo exploratorio descrito en el literal c), o en caso de
incumplimiento de dicho compromiso, y sin perjuicio de la
aplicación de las “estipulaciones—contractuales respectivas,
mantendrá sólo los Yacimientos descubiertos, más una área

circundante de cinco (5) kilómetros, hasta el límite del Área

de Contrato.
Para efecto del acápite 4.2 se ha dividido el Área de Contrato en
parcelas rectangulares, hasta donde ha sido posible, de una extensión
de veinte mil hectáreas (20,000.00 ha) y donde no, con área

diferente. No es necesario que las áreas de las que haga suelta el

Contratista sean contiguas. =
Cualquier área de la que haga suelta el Contratista, incluyendo los

Yacimientos que se encuentren dentro de la misma, revertirá al Estado

sin costo alguno para éste ni para PERUPETRO. =

El programa mínimo de trabajo para cada uno de los períodos de la

fase de exploración comprende lo siguiente: =

Subacápite Período Actividad

4.6.1 Primer Período |20 UTE o Evaluación G£G con la
información existente. Geología de
campo. Informe de Evaluación. =

4.6.2 Segundo Período |120 UTE o Registro e interpretación
de 200 Km de sísmica 2D. Evaluación
G£G y definición de leads y/o
prospectos. Informe de Evaluación.

4.6.3 Tercer Período |70 UTE o Perforación de 1 pozo
exploratorio hasta 1500 metros o 50
metros en Paleozoico.

4.6.4 Cuarto Período |70 ÚTE o Perforación de 1 pozo
exploratorio hasta 1500 metros o 50
metros en Paleozoico.

4.6.5 Quinto Período |70 UTE o Perforación de 1 pozo
exploratorio hasta 1500 metros o 50
metros en Paleozoico. =

Para el cumplimiento de las obligaciones descritas en el presente

acápite, se tendrá en cuenta lo siguiente:

a) En el caso del registro de líneas sísmicas 2D, los kilómetros
correspondientes serán contados desde el punto de disparo
inicial hasta el punto de disparo final de cada línea sísmica.
En el caso del registro de líneas sísmicas 3D, los kilómetros

cuadrados serán determinados por el área de superficie cubierta

por el programa ejecutado.
b) Las Unidades de Trabajo Exploratorio a que se refiere el

presente acápite serán cumplidas de conformidad con la tabla de

equivalencias establecida en el Anexo "F".
a) En caso de perforación de Pozos Exploratorios, las Unidades de
Trabajo BExploratorio que serán acreditadas para trabajos

futuros, serán determinadas conforme al Anexo "F", sobre la
SERIE B No 1427614 44614

i
j

base de la diferencia entre la profundidad final alcanzada y la

profundidad establecida en el acápite 4.7. =

a) Antes del inicio de cada período de la fase de exploración el

Contratista deberá comunicar a PERUPETRO el programa de las
actividades exploratorias planificadas para cumplir con el

número de Unidades de Trabajo Exploratorio comprometidas para
Í

dicho período. El Contratista deberá comunicar a PERUPETRO

cualquier modificación del contenido de dicho programa, antes

de su ejecución, mediante un informe técnico de sustento. =
4.7 Los Pozos Exploratorios que se perforen en cumplimiento del programa
mínimo de trabajo a que se refiere el acápite 4.6, se considerarán
perforados y, en ¡ consecuencia, la obligación del Contratista
cumplida, cuando se alcance una profundidad vertical (TVD) mínima
establecida en los programas mínimos de trabajo, medida desde la mesa

rotaria, o un mínimo de cincuenta (50) metros dentro de la formación

objetivo más profunda que acuerden las Partes antes de iniciar la

perforación de cualquier Pozo Exploratorio.

Asimismo, si durante la perforación de cualquiera de los Pozos

NS

ExploPatorios que se ejecute en cumplimiento de los programas- mínimos

de traDajo, referidos en el acápite 4.6, se presentasen problemas
Ñ

insuperables, de tipo geológico o mecánico, el Contratista podrá

solicitar dar por cumplida la obligación de perforación, mediante un

informe técnico de sustento, sujeto a la aprobación de PERUPETRO.

En. caso que el Contratista decida efectuar una Declaración de

Descubrimiento Comercial, dekerá notificar dicha declaración a
PERUPETRO adjuntando la justificación técnico económica
correspondiente, y presentar dentro de los ciento ochenta (180) Días
posteriores a dicha declaración, un "Plan Inicial de Desarrollo" para

viabilizar la Explotación del descubrimiento de Hidrocarburos, que

deberá incluir, entre otros, lo siguiente:
a) Evaluación e interpretación geológica de todos los reservorios

sujetos a desarrollo. =

b) Características físicas y químicas de los Hidrocarburos

descubiertos y porcentaje de productos asociados e impurezas

que éstos contengan. =
c) Estimación de reservas - probadas, probables y posibles,
incluyendo parámetros de roca y fluido utilizados para los

estimados. Perfiles de producción estimados, durante la

Vigencia del Contrato para el o los reservorios.
a)

e)

Cronograma de desarrollo, adjuntando .el número estimado de

Pozos de Desarrollo y su capacidad productiva, así como de

pozos inyectores de agua y gas de ser el caso.
Sistema de Transporte y Almacenamiento y“ Puntos de

Fiscalización de la Producción proyectados. De ser el caso,

plantas de separación o upgrading, =

Ducto Principal proyectado, de ser el caso. =

Medidas de seguridad y socio-ambientales.

Cronograma yeneral tentativo de todas las actividades a

ejecutarse.

Fecha estimada en el que tendrá lugar la Fecha de Inicio de la

Extracción Comercial.=
Evaluación económica, incluyendo precios de los hidrocarburos y
costos de producción y operación, correspondiente al escenario
mas probable, y escenarios alternativos relevantes. Se debe
incluir las inversiones, gastos y costos específicos estimados
de la Explotación del Descubrimiento Comercial así como

cualquier otra información. que el Contratista considere

apropiada.

PERUPETRO deberá indicar al Contratista sus comentarios al "Plan

si

sesenta (60) Días indicado en el acápite 4.9 del Contrato. =

La

trabajo del período en curso.

PERUPETRO, conforme con lo estipulado en el acápite 5.3.

Inicial de Desarrollo" dentro de los sesenta (60) Días siguientes de
haberlo recibido, pudiendo objetar la Fecha de Inicio de la
Extracción Comercial si la misma no es razonablemente adecuada. En
caso de discrepancia será de aplicación lo dispuesto en el acápite

21.2. = =

el Contratista efectúa una Declaración de Descubrimiento

Comercial, estará obligado a iniciar el Desarrollo dentro de los

ciento ochenta (180) Días siguientes al vencimiento del plazo de

Declaración de Descubrimiento Comercial no implicará la

disminución o suspensión de las obligaciones del programa mínimo de

El Desarrollo de los Hidrocarburos descubiertos, se realizará de

acuerdo alos programas de trabajo presentados por el Contratista a

Las Partes acuerdan que cuando sea apropiado y necesario se podrá
ajustar, extender o modificar los plazos para la presentación del
“Plan Inicial de Desarrollo" o de los programas anuales de trabajo,

según sea el caso. Para este efecto, el Contratista presentará las
0
serieg N0 1427615 44615

AS propuestas con las justificaciones detalladas y necesarias a

PERUPETRO para que se acuerden tales ajustes, extensiones o

modificaciones. =

El vencimiento de la fase de exploración, no afectará los términos y

plazos de los procedimientos antes descritos que estuvieran en

ejecución a la fecha de producido dicho vencimiento.
4.13 En casos excepcionales, que hagan inviable el cumplimiento de las
obligaciones y/o plazos de los períodos de los programas mínimos de
trabajo estipulados en los acápites 4.6 y 3.2 respectivamente, y a
solicitud del Contratista,; mediante la presentación de un informe de
sustento, las obligaciones de los períodos del programa mínimo de

trabajo podrán ser sustituidas y los plazos de los mismos

prorrogados, siempre que PERUPETRO acepte y apruebe la solicitud del
Contratista. En ningún caso, la sustitución modificará el compromiso

inicial en Unidades de Trabajo Exploratorio para la fase de

ploración, disminuyendo obligaciones.

fianzas establecidas; por lo que, de ser el caso, las Partes
calculalán los nuevos montos de las fianzas y el Contratista cumplirá
ar una nueva fianza o prorrogar la existente, por el nuevo
plazo establecido, conforme a los requisitos estipulados en los

acápites 3,4 y 3.10. Las Unidades de Trabajo Exploratorio también

serán calculadas para la nueva área incorporada. =

CLÁUSULA QUINTA.- EXPLOTACIÓN

'5.1 La fase de explotación se inicia al Día siguiente de la terminación
dé- la fase de exploración, siempre y Cuando se hubiere producido
durante la fase de exploración una Declaración de Descubrimiento
Comercial. Sin embargo, a opción del Contratista, se podrá dar inicio
anticipado a la fase de explotación y terminará la fase de
exploración en la Fecha de Inicio de la Extracción Comercial. En
caso de período de retención una vez efectuada la Declaración de

Descubrimiento Comercial de Hidrocarburos, se dará inicio a la fase

de explotación. =
5.2 El Contratista desplegará acciones razonables para que la Fecha de

Início de la Extracción Comercial tenga lugar en la fecha que se

establezca de conformidad a los acápites 4.8 y 4.9. =
i

5.3

Con una anticipación no menor de sesenta (60) Días a la terminación
de cada año calendario a partir de la presentación del Plan Inicial
de Desarrollo, el Contratista presentará a PERUPETRO, lo siguiente:

a) Un programa anual de trabajo y el presupuesto detallado de

ingresos, costos, gastos e inversiones correspondiente al

siguiente año calendario.
b) Un programa anual de trabajo y el presupuesto detallado de

ingresos, costos, gastos e inversiones para la Exploración,

tendente a buscar reservas adicionales, de ser el caso.
Cc) Un programa de trabajo y su proyección de ingresos, costos,

gastos e inversiones correspondientes para el Desarrollo y/o

Producción para los siguientes cinco (5) años calendario. =

El Contratista podrá reajustar o cambiar dichos programas en el

Comité de Supervisión. =

Para ejecutar cada programa de trabajo, el Contratista utilizará el

equipo y/o métodos que sean necesarios y apropiados para permitir la

evaluación y seguimiento de las Operaciones.
El Contratista está obligado a la Explotación y recuperación
económica de las reservas de Hidrocarburos del 'Área de Contrato, de
conformidad con los programas a que se refiere esta cláusula quinta y
la llevará a cabo de acuerdo a los principios técnicos y económicos

generalmente aceptados y en uso por la industria internacional de

Hidrocarburos. =
El Contratista tiene el derecho a utilizar en sus Operaciones los
Hidrocarburos producidos en el Área de Contrato sin costo alguno, no
siendo por lo tanto considerados para efectos de determinar la

regalía. Dichos Hidrocarburos ' podrán ser procesados en plantas de

destilación primaria del Contratista para ser utilizados

exclusivamente en las Operaciones. =
En caso que la planta de destilación primaria se encuentre fuera del
Área de Contrato, las Partes medirán el volumen de Hidrocarburos a
ser procesados en la planta y el volumen de los productos obtenidos

para ser usados como combustible; la diferencia/de dichos volúmenes

será considerada para efectos de la determinación de la regalía. =
El Contratista tendrá el derecho de recuperar los Hidrocarburos
líquidos de cualquier Gas Natural que haya producido en el Área de

Contrato y de extraerlos en cualquier etapa de manipuleo de dicho Gas

Natural.
serieg N2 1427616 44616

Los líquidos así separados serán considerados como Líquidos del Gas
Natural para efectos de determinar la regalía del Contratista, salvo

que por razones económicas u operativas no sea posible su recolección

y pueda mezclarse con el Petróleo y fiscalizarse juntos.
El Gas Natural que no sea utilizado por el ¡Contratista en las

Operaciones de acuerdo al acápite 5.6, podrá ser comercializado,

reinyectado al Reservorio o ambos por el Contratista.
En la medida en que el Gas Natural no sea utilizado, comercializado o

reinyectado, el Contratista podrá quemar el gas, previa aprobación

del Ministerio de Energía y Minas. =
Cuando un Yacimiento o Yacimientos comercialmente explotables, se
extiendan en forma continua del Área de Contrato a' otra u otras
áreas, el Contratista 'y los contratistas que tengan estas áreas,
deberán ponerse de acuerdo en la realización de un plan de
'xplotación unitario o un plan común de Explotación. De no llegar a
acuerdo, el Ministerio de Energía y Minas dispondrá el
sometimiento de las diferencias al comité técnico de ¡conciliación

referido en el artículo 32” de la Ley N* 26221 y su resolución será

de obligatorio cumplimiento.

Asimismo, cuando un Yacimiento O Yacimientos. comercialmente
se extiendan en forma continua del Área de Contrato
hacia áreas| adyacentes no asignadas aun contratista o que no estén
en proceso Ide negociación, -concurso, licitación o en proceso de
selección de contratista y no exista limitación en Cuanto a
protección ambiental, previa aprobación de PERUPETRO a la solicitud

del Contratista, dichas áreas adyacentes serán incorporadas al Área

de Contrato.
Terminada la perforación de un (1) pozo, el Contratista debe informar
a PERUPETRO la oportunidad en que el pozo será probado y el programa
de pruebas a seguir, de ser el caso. La prueba del pozo deberá
realizarse dentró de los tres (3) Meses siguientes al término de la

perforación, salvo que por razones técnicas, el Contratista requiera

un mayor plazo para realizar la prueba.
PERUPETRO podrá en todo momento inspeccionar y probar los equipos e

instrumentos de medición utilizados para medir el volumen y

determinar la calidad de los Hidrocarburos Fiscalizados. =
Los equipos e instrumentos de medición serán periódicamente

calibrados conforme las normas aplicables. Los representantes de

PERUPETRO podrán estar presentes en el acto.
|
|
|

5.12

5.13

5.14

CLÁUSULA SEXTA.- PRESENTACIÓN DE INFORMACIÓN Y ESTUDIOS =

6.1

Antes de la Fecha de Inicio de la Extracción Comercial y para la
determinación de los volúmenes y . calidad de los. Hidrocarburos

Fiscalizados, las Partes acordarán los equipos, métodos y

procedimientos de medición correspondiente.
Para la producción de Petróleo Pesado en el Área de Contrato, éste se
podrá mezclar con Petróleo liviano producido fuera del Área Contrato.

Dicho Petróleo liviano será medido y fiscalizado por las Partes en un

punto de medición al ingresar al Área de Contrato.
El volumen de dichos Hidrocarburos producidos fuera del Área de
Contrato será descontado del volumen de Hidrocarburos Fiscalizados en

el Área de Contrato para efectos de la determinación de la regalía a

pagar por el Contratista. =
El agua de formación producida conjuntamente con los hidrocarburos,

deberá ser reinyectada desde el inicio de la producción comercial. ==

El Contratista mantendrá a PERUPETRO oportuna y permanentemente
informado sobre las Operaciones, proporcionándole toda la información
en la forma prevista én esta cláusula, en la reglamentación que le
resulte aplicable y en los formatos que PERUPETRO establezca.
Asimismo, proporcionará información respecto de otros recursos

naturales oO restos arqueológicos que encuentre o descubra en la

ejecución de las Operaciones durante la Vigencia del Contrato.
La información técnica, estudios, datos procesados y no procesados,
así como resultados que proporcione el Contratista a PERUPETRO de
acuerdo a la presente cláusula, será la de mejor calidad que haya
obtehido el Contratista. Si al obtener información y resultados se
hubiese utilizado métodos o sistemas que son de «su propiedad

exclusiva, no estará obligado a revelar dichos métodos o sistemas

cuando proporcione la información. = = =
El Contratista deberá proporcionar una copia de los estudios
geológicos, geofísicos y de reservorios relacionados con el
desarrollo de los Yacimientos, que prepare con la información técnica
obtenida del Área de Contrato. El Contratista proporcionará también

cualquier aclaración que le solicite PERUPETRO en relación con dichos

estudios.
El Contratista presentará a PERUPETRO la información que corresponda
a las obligaciones del programa mínimo de trabajo antes de la fecha

de vencimiento de cada uno de los períodos de la fase de exploración

estipulados en el acápite 3.2.
serieg N2 1427617

Adicionalmente, dentro de los noventa (90) Días siguientes al
vencimiento de cada período de la fase de exploración, el Contratista

deberá presentar a PERUPETRO, un Informe Final de Evaluación integral

que incluya, de ser el caso, los estudios y/o interpretación

geológica, geofísica, geoquímica, petrofísica y de Reservorios con
relación a las actividades exploratorias realizadas en el período

vencido, incluyendo las del programa mínimo de trabajo

correspondiente. =
En el caso que el programa mínimo de trabajo del primer periodo sea
la elaboración y presentación de un estudio, el Contratista debe

entregar a PERUPETRO el estudio, antes del vencimiento del referido

E
13 periodo.
Ba/

El Contratista presentará a PERUPETRO un "Informe Mensual de
Producción" y un "Informe Mensual de Ingresos y Egresos”. Ambos
informes se presentarán en los formatos que PERUPETRO entregará al
ratista para tal fin, a más tardar treinta (30) Días después de
mes calendario. En la misma oportunidad el Contratista

rá en formato digital la data de producción por pozo promedio

mensual, que contenga producción de petróleo, gas y agua, días de

producción, durante el mes y condición operativa de cada pozo.
El Contratista deberá entregar a PERUPETRO copia de toda la
información que proporcione al Banco Central de Reserva del Perú, de
acuerdo a la cláusula décimo primera, cuando PERUPETRO lo requiera.

6.6 Dentro de los' treinta (30) Días siguientes al término de cada mes
calendario, el Contratista deberá entregar a PERUPETRO la relación de
los contratos suscritos con sus Subcontratistas en dicho Mes, y

cuando así lo solicite, entregarle copia de los contratos que

PERUPETRO requiera. =
6.7  PERUPETRO o el Contratista puede revelar la información obtenida de

las Operaciones sin' aprobación de la otra Parte, en los siguientes

casos:

a) A una Afiliada; =
b) En relación con financiaciones u obtención de seguros,

suscribiendo un compromiso de confidencialidad; =

Cc) En tanto así se requiera por ley, reglamento o resolución de
autoridad competente, incluyendo sin limitación, los
reglamentos O. resoluciones de autoridades gubernamentales,

organismos aseguradores o bolsa de valores en la que los
CLÁUSULA SÉTIMA.- COMITÉ DE SUPERVISIÓN

7.1

valores de dicha Parte o de las Afiliadas de dicha Parte estén

registrados; Y, =
d A consultores, contadores, auditores, financistas,
profesionales, posibles adquirentes o cesionarios de las Partes
o de una participación en el Contrato, conforme sea necesario

con relación a las Operaciones obteniendo un compromiso de

confidencialidad.
En los casos en que las Partes acuerden comunicar cierta información
de carácter confidencial o reservada a terceros, deberán dejar

expresa constancia del carácter de tal información, a fin de que ésta

no sea divulgada por dichos terceros. =
PERUPETRO tiene el derecho de publicar o de cualquier otra forma dar
a conocer los datos e informes geológicos, científicos y técnicos
referidos a las áreas de las que el Contratista haya hecho suelta.===
En el caso de las áreas en operación, el derecho a que se refiere el

párrafo anterior será ejercido al vencimiento del segundo año de

recibida la información o antes si las Partes así lo acuerdan.

El Comité de Supervisión estará integrado de una párte, por tres (3)
miembros del Contratista o sus alternos, y de la otra parte, por tres

(3) miembros de PERUPETRO o sus alternos. Un representante de

PERUPETRO S.A. presidirá el Comité de Supervisión. =

Dicho Comité de Supervisión se instalará y aprobará su

correspondiente reglamento de funcionamiento dentro de los sesenta

(60) Días siguientes a la Fecha de Suscripción. = =

El Comité de Supervisión tendrá las siguientes atribuciones:

a) El intercambio y discusión entre sus miembros de toda la

información relativa a las Operaciones; =

b) Evaluar la ejecución de los programas mínimos de trabajo de

Exploración a que se refiere el acápite 4.6; =

c) Evaluar los planes y programas de trabajo a que se refieren los

acápites 4.8 y 5.3., así como la ejecución de los mismos; =
d) Verificar la ejecución de las Operaciones, para lo cual los

representantes de las Partes acreditados ante el Comité de

Supervisión podrán contar con la asesoría necesaria; =
e) Verificar el cumplimiento de todas las obligaciones relativas a

las Operaciones que se establecen en el Contrato o que las

Partes acuerden por cualquier otro documento; y,
serieg N9 1427618

£) Las demás atribuciones que se establecen en el Contrato o que

las Partes acuerden. =

El Comité de Supervisión se reunirá cada —vez que lo solicite

cualesquiera de las Partes y con la periodicidad que establezca su

reglamento. Se requerirá la asistencia de por lo menos un miembro

representante de cada Parte para que se considere constituido el

Comité de Supervisión. =

Cada una de las Partes se hará cargo de los gastos que implique

mantener a sus respectivos miembros en el Comité de Supervisión.
7.4 En la; eventualidad de producirse y mantenerse en el Comité de
Supervisión una discrepancia entre las Partes, cada una de ellas

podrá «solicitar las opiniones técnicas oO legales que estime

reda

convenientes y las someterá al Comité de Supervisión en reunión

extraordinaria. De no llegarse a un acuerdo en la reunión
extraordinaria, el asunto será elevado a las gerencias generales de

Partes para su solución. En caso. de subsistir la discrepancia,

j
de aplicación lo dispuesto en el acápite 21.2

CLÁUSULA OCFAVA.-. REGALÍA Y VALORIZACIÓN =

Ricardo Esfnan

uros Fiscalizados, valorizados en uno o más Puntos de
Fiscalizagión de la Producción, de conformidad con los acápites 8.3,

En caso de pérdida de Hidrocarburos será de aplicación lo

estipulado len el acápite 14.2.

8.2 Para los efectos de esta cláusula, los siguientes términos tendrán

los significados que se indican a continuación:
8.2.1 Costo de Transporte y Almacenamiento: es el costo, expresado en

Dólares por Barril o Dólares por -MMBtu, según sea el caso,

que comprende:
a) La tarifa pagada a terceros o la Tarifa Estimada,
expresada en Dólares por Barril o Dólares por millones de
Btu, según sea el caso, por el transporte Y

almacenamiento necesario de los Hidrocarburos

- Fiscalizados desde un Punto de Fiscalización de la

Producción hasta un punto de venta O exportación,

| incluyendo el almacenamiento en ese punto; y, =
| b) Gastos de manipuleo y despacho, así como de embarque que
| correspondan, de los Hidrocarburos Fiscalizados hasta la
.

brida fija de conexión al buque o hasta las instalaciones

necesarias para llevar a cabo la venta.
8.2.2 Período de Valorización: es cada quincena de un mes calendario,

entendiéndose que la primera quincena es el período comprendido
desde el primero hasta el decimoquinto Día de dicho mes

calendario, y la segunda quincena es el período que falta para

la finalización de dicho mes calendario.
Por acuerdo de las Partes, y en tanto las normas legales

correspondientes lo permitan, el Período de Valorización podrá

ser extendido o acortado. =
Precio de Canasta: es el precio expresado en Dólares por
Barril, que representa el valor FOB puerto de exportación
peruano, determinado de conformidad con el subacápite 8.4.1
para el Petróleo Fiscalizado, con el subacápite 8.4.2 para los

Condensados Fiscalizados y con el subacápite 8.4.3 para los

Líquidos del Gas Natural Fiscalizados. = =
Precio Realizado: es el precio, expresado en Dólares por MMBtu,
efectivamente pagado o pagadero por un comprador al Contratista
por el Gas Natural Fiscalizado y que debe incluir cualquier
otro concepto que se derive directamente de la venta de Gas

Natural Fiscalizado y del volumen efectivamente entregado de

Gas Natural Fiscalizado. =

No se tomarán en consideración para el cálculo del Precio

Realizado:
a) Cualquier pago resultante de las conciliaciones de

volúmenes de Gas Natural contenidos en los- respectivos

contratos de compraventa; y, =
b) El Impuesto General a las Ventas, el Impuesto Selectivo

al Consumo, el “Impuesto de Promoción Municipal y/o

cualquier otro impuesto al consumo. =
Tarifa Estimada: es el costo expresado en Dólares por Barril o
Dólares por MMBtu, según sea el caso, correspondiente al
transporte desde un Punto de Fiscalización de la Producción
hasta un «punto de venta o exportación o hasta otro ducto de
terceros. Dicho costo deberá tomar en cuenta los conceptos,
metodología y procedimientos referidos en el "Reglamento de

Transporte de Hidrocarburos por Ductos”, sus modificaciones o

el que lo sustituya.
Valor del Petróleo Fiscalizado: es el resultado de multiplicar
el Petróleo Fiscalizado de un Período de Valorización por el

Precio de Canasta del Petróleo Fiscalizado para dicho período,
serieg N2 1427619

a 44619

precio al cual se le habrá restado el Costo de Transporte y

Almacenamiento, de ¡ser el caso. =

8.2.7 Valor de los Condensados Fiscalizados: es el resultado de

multiplicar los Condensados Fiscalizados de un Período de
Valorización por el Precio de Canasta de los Condensados

Fiscalizados para dicho período, precio/al cual se le habrá

restado el Costo de Transporte y Almacenamiento, de ser el

caso.
8.2.8 Valor de los Líquidos del Gas Natural Fiscalizados: es el
resultado de multiplicar los Líquidos del Gas Natural

Fiscalizados de un Período de Valorización por el Precio de

Canasta de los Líquidos del Gas Natural Fiscalizados para dicho
período, precio al cual se le habrá restado el Costo de

Transporte y Almacenamiento, de ser el caso. =

Valor del Gas Natural Fiscalizado: es el resultado de

multiplicar el Gas Natural Fiscalizado, en términos de su

Notario de

contenido calórico, en millones de Btu, de un Período de
Valorización por el Precio Realizado para dicho período, precio

cual se le habrá restado el Costo. de Transporte y

Almacenamiento, de ser el caso. =

8.3 Para determinar la regalía por el Petróleo Fiscalizado, por los

j¡Líquidos” del Gas | Natural Fiscalizados y por el Gas Natural

Fiscalizado, que el Contratista debe pagar, se procederá de la

i siguiente manera:
8.3.1.Para determinar la regalía del Petróleo Fiscalizado se

multiplicará el Valor del Petróleo  Fiscalizado por el

porcentaje de regalía obtenido de la siguiente tabla.

| Factor “R” Porcentaje (%) de
Regalía

De 0.0 a menos de 1.0 15.00% _
De 1.0 a menos de 1.5 20.00%
| De 1.5 a menos de 2.0 25.00%
| Para 2.0 ó mas 35.00%

8.3.2.Para determinar la regalía por los Condensados Fiscalizados se

multiplicará el Valor de los Condensados Fiscalizados por el

porcentaje de regalía obtenido de la siguiente tabla.
Factor “R” Porcentaje (%) de
Regalía
De 0.0 a menos de 1.0 15.00%
De 1.0 a menos de 1.5 20.00%
De 1.5 a menos de 2.0 - 25.00%
Para 2.0 Ó mas 35.00%

El porcentaje de regalía obtenido deberá ser redondeado a dos

decimales.
8.3.3.Para determinar la regalía por los Líquidos del Gas Natural
Fiscalizados se multiplicará el Valor delos Líquidos del Gas

Natural Fiscalizados por el porcentaje de regalía obtenido de

la siguiente tabla. =

Factor “R” Porcentaje (%) de
Regalía
De 0.0 a menos de 1.0 15.00%
De 1.0 a menos de 1.5 20.00%
De 1.5 a menos de 2.0 25.00%
Para 2.0 Ó mas 35.00%

El porcentaje de regalía obtenido deberá ser redondeado a dos

decimales. =
8.3.4.Para determinar la regalía por el Gas Natural Fiscalizado se

multiplicará el Valor del Gas Natural ¡Fiscalizado por el

porcentaje de regalía obtenido de la siguiente tabla. =

Factor “R” Porcentaje (%) de
Regalía
De 0.0 a menos de 1.0 15.00%
De 1.0 a menos de 1.5 20.00%
De 1.5 a menos de 2.0 25.00%
Para 2.0 Ó mas 35.00%

El porcentaje de regalía obtenido deberá ser redondeado a dos

decimales. =
8.3.5.Para- el caso de operaciones en reservorios de Gas Natural

Asociado, el factor ¡R, reflejará un único valor proveniente de

factores económicos del petróleo y gas natural. =
sere N9 1427620
44620

8.3.6.Para el caso de operaciones en reservorios de Gas Natural No
Asociado, el factor R, reflejará un único valor proveniente de

factores económicos de líquidos del gas natural y/o gas

natural. ==

8.3.7.Se calculará un solo: factor "R" y éste será utilizado para la

determinación del porcentaje de la regalía para todas las
clases de Hidrocarburos producidos en el Área de Contrato, y

estará determinado por la siguiente relación:

X
R=E
Y
Donde
X= Ingresos acumulados de acuerdo a lo siguiente:

Acum [PF* (PCP-CTAP)] + Acum[CF* (PCC-CTAC)] + Acum[GNF* (PR-CTAG)]

+ Acum[OI] =

Petróleo Fiscalizado. =

Precio de Canasta del Petróleo Fiscalizado.

Costos de Transporte y Almacenamiento para

Petróleo.

Condensados Fiscalizados. =
Precio de Canasta de los Condensados Fiscalizados:

Costo de Transporte y Almacenamiento para

Condensados..

i
Gas Natural Fiscalizado.

Precio Realizado. =

Costo de Transporte y Almacenamiento para Gas

Natural.  =
or = Otros ingresos. ==
Y = Egresos acumulados de acuerdo a lo siguiente:

Acum. (Inversión + Gastos +-Regalía + Otros Egresos) =
El detalle de los ingresos y egresos así como la oportunidad

del registro de los componentes del factor "R", se especifican

en el anexo "E", Procedimiento Contable.” = =

8.4 Para los efectos del Contrato, el precio de cada una de las clases de
Hidrocarburos Fiscalizados será expresado en Dólares por Barril o en

Dólares por millón de Btu, según sea el caso y será determinado

conforme se indica a continuación: ==

8.4.1 Para la determinación del Precio de Canasta del Petróleo

Fiscalizado, se procederá de la siguiente manera:
a)

b)

e)

Con una anticipación no menor de noventa (90) Días a la
Fecha de Inicio de la Extracción Comercial de Petróleo

las Partes determinarán la calidad de Petróleo que se va

a producir en el Área de Contrato.
Dentro de los treinta (30) Días siguientes a la
determinación a que se refiere el literal anterior, las
Partes seleccionarán una canasta de Petróleo de hasta un

máximo de cuatro (4) componentes los que deberán cumplir

lo siguiente:
1. Que sean de calidad similar al Petróleo que se vaya

a medir en un Punto de Fiscalización de la

Producción;
2. Que sus cotizaciones aparezcan regularmente en la
publicación "Platt's Oilgram Price Report" u otra

fuente reconocida por la industria petrolera y

acordada por las Partes; y,

Que sean competitivos en el mercado o mercados a

los cuales podría venderse el Petróleo que se vaya

a medir en un Punto de Fiscalización de la

Producción. = =

Una vez determinado lo establecido en los literales
precedentes, las Partes suscribirán un "Acuerdo de
Valorización" en el que establecerán los términos y
condiciones adicionales a los que se detallan en este

subacápite y que se requieran para “su correcta

aplicación. ===
En el "Acuerdo de Valorización" se definirán los
procedimientos de- ajuste que sea necesario establecer por
razón de calidad. Los ajustes por calidad considerarán
premios y/o castigos por mejoramiento y/o degradación de
la calidad del Petróleo Fiscalizado con relación a la
calidad de los tipos de Petróleo que integran la canasta.
Asimismo, en el "Acuerdo de Valorización" se establecerá
su vigencia y la periodicidad con que deberá revisarse
los métodos y procedimientos que se acuerden, de manera
que en todo momento se garantice una determinación
realista de los precios del Petróleo Fiscalizado. Si
alguna de las Partes en cualquier momento considera que

la aplicación de los métodos y procedimientos
seres N0 1427621
44621

establecidos en el "Acuerdo de Valorización" no da como
resultado una determinación realista del valor FOB puerto

de exportación peruano del Petróleo Fiscalizado, las

Partes podrán acordar la aplicación de otros métodos y

procedimientos que efectivamente produzcan dicho

resultado. =
a) Cada seis (6) Meses o antes si alguna de las Partes lo
solicita, las Partes podrán revisar la canasta
establecida para la valorización del Petróleo
Fiscalizado, a fin de verificar que sigue cumpliendo con
las condiciones antes enumeradas. Si se verifica que

alguna de dichas condiciones ya no se cumple, las Partes

deberán modificar la canasta dentro de los treinta (30)
Días Siguientes a la fecha en que se inició la revisión
de la canasta. Si vencido este plazo las Partes no

hubieran acordado una nueva canasta, se procederá de

conformidad con lo estipulado en el subacápite 8.4.5.
Si se verifica que la gravedad API (promedio ponderado),
contenido de azufre, u otro elemento que mida la calidad
1 Petróleo Fiscalizado hubiera variado
significativamente “con relación a la calidad de los
componentes que integran la canasta (promedio aritmético
simple), las Partes deberán modificar la composición de

la canasta con el objeto de que la misma refleje la

calidad del Petróleo Fiscalizado.
e) En la eventualidad que en el futuro el precio de uno o
más de los tipos de Petróleo que integran la Canasta
fuera cotizado en moneda distinta a Dólares, dichos
precios serán convertidos a Dólares a las tasas de cambio
vigentes en las fechas de cada una de las referidas
cotizaciones. Los tipos de cambio a utilizarse serán' el
promedio de las tasas de cambio cotizadas por el Citibank
N.A. de Nueva York, Nueva York. A falta de esta

institución, las Partes acordarán otra que la sustituya

adecuadamente.
£) El Precio de Canasta que se utilizará para calcular la

: valorización del Petróleo Fiscalizado en un Período de

Valorización será determinado de la siguiente manera: =
8.4.2

1. Se determina el precio promedio de cada uno de los
tipos de Petróleo que integran la canasta,
calculando la media aritmética de sus cotizaciones
publicadas en el Período de Valorización. Sólo se
considerarán los Días en los que todos los
componentes que integran la canasta, hayan sido
cotizados. Queda entendido que si en una edición
regular del "platt's Oilgram Price Report"
aparecieran dos o más cotizaciones para el mismo
componente de la canasta, se utilizará la

cotización de fecha más cercana a la fecha de la

publicación ("Prompt Market"); y,
2. Los precios promedio resultantes de acuerdo a lo
antes indicado, para cada uno de los componentes de
la canasta, serán a Su vez promediados, para así

obtener el Precio de Canasta correspondiente al

valor del Petróleo Fiscalizado. =
Para la determinación del Precio de Canasta de los Condensados
Fiscalizados se procederá de acuerdo a lo establecido en el
subacápite 8.4,1, en lo que resulte aplicable. Las Partes
podrán acordar los ajustes necesarios para que el Precio de

Canasta refleje en la mejor forma el valor de los Condensados

Fiscalizados. =

Para la determinación del Precio de Canasta de los Líquidos del
Gas Natural Fiscalizados “se procederá de acuerdo a lo
establecido en el  subacápite 8.4.1, en lo que resulte
aplicable. Las Partes podrán acordar los ajustes necesarios

para que el Precio de Canasta refleje en la mejor forma el

valor de los Líquidos del Gas Natural Fiscalizados. =
El precio del Gas Natural Fiscalizado estará .representado por
el Precio Realizado, el mismo que deberá reflejar el precio de
venta en el mercado nacional o en un punto de exportación
dentro del territorio nacional, según fuera el caso. El valor

mínimo a aplicar como Precio Realizado, será de 0.60 US$ /

MMBtu.
En caso que las Partes no pudieran llegar 'a cualquiera de los

acuerdos contemplados en este acápite, será de aplicación lo

dispuesto en el acápite 21.2. =
seee N9 1427622 o
: 44622

Sin perjuicio de lo estipulado en el literal d) del numeral 2.5 del

Anexo "E", Procedimiento Contable; si en cualquier momento las Partes

establecieran que ha habido un error en el cálculo del factor R y que

de dicho error resultara que debe aplicarse un factor R distinto al
aplicado o que debió aplicarse en un momento distinto a aquel en que

se aplicó, se procederá a realizar la correspondiente corrección con

efecto al período en que se incurrió en el error, reajustándose a
partir de ese período el porcentaje de regalía. Todo ajuste producto
de un menor pago de la regalía, devengará intereses a favor de la

Parte afectada desde el momento en que se cometió el error. Las

devoluciones que se haga al Contratista por un mayor pago de la

regalía serán realizadas con cargo a los saldos que PERUPETRO tenga

ue transferir al Tesoro. =
monto de la regalía .se calculará para cada Período de

Valorización. El pago respectivo se hará en Dólares a más tardar el

conforme a ley. El volumen de los Hidrocarburos

que PERUPETRO cumplirá con entregar al Contratista

fitmadas en señal de conformidad. =
el Contrato, en el caso que el Contratista no cumpla con pagar a
PERUPETRO, en todo o parte el monto de la regalía dentro del plazo
estipulado en el acápite 8.6, el Contratista pondrá a disposición de
PERUPETRO en el lugar forma y condiciones que éste: señale, los
¡Hidrocarburos de su' propiedad extraídos del Área de Contrato, en la

cantidad necesaria que cubra el monto adeudado, los gastos incurridos

y los intereses correspondientes según el acápite 19.6.
8.8 Cuando el destino final del Gas Natural sea la exportación, el valor
de la regalía, expresada en dólares por millón de BTU, no podrá en

ningún caso ser inferior al valor promedio de la regalía del gas

natural destinado al mercado interno.

|

| CLÁUSULA NOVENA.- TRIBUTOS

"

9.1 El Contratista está sujeto al régimen tributario común de la

República del Perú, que incluye al régimen tributario común del

Impuesto a la Renta, así como a las normas específicas que al
respecto se establece en la Ley NO. 26221, vigentes en la Fecha de

Suscripción. =

El Estado, a través del Ministerio de Economía y Finanzas, garantiza
al Contratista, el beneficio de estabilidad tributaria durante la
Vigencia del Contrato, por lo cual quedará sujeto, únicamente, al
régimen tributario vigente a la Fecha de Suscripción, de acuerdo a lo
establecido en el "Reglamento de la Garantía de la Estabilidad
Tributaria y de las Normas Tributarias de la Ley No. 26221, Ley
Orgánica de Hidrocarburos”, aprobado por Decreto Supremo No. 32-95-
EF, en la “Ley que regula los Contratos de Estabilidad con el Estado
al amparo de las Leyes Sectoriales - Ley No. 27343" en lo que

corresponda y en la "Ley de Actualización en Hidrocarburos - Ley No.

27377". === = == =
La exportación de Hidrocarburos provenientes del Área de Contrato que

realice el Contratista está exenta de todo Tributo, incluyendo

aquellos que requieren mención expresa.

El pago por concepto de canon, sobrecanon y participación en la renta

será de cargo de PERUPETRO.
El Contratista de conformidad con los dispositivos legales vigentes,
pagará los Tributos aplicables a las importaciones «de bienes e

insumos requeridos- por el Contratista para llevar a cabo las

Operaciones, de acuerdo a ley. =
De conformidad con lo dispuesto por el artículo 87” del Código
Tributario, el Contratista podrá llevar su contabilidad en Dólares y
por lo tanto, la determinación de la base imponible de los Tributos
que sean de cargo suyo, así como el monto de dichos Tributos y el
pago de los mismos, se efectuará de acuerdo a ley.

Se precisa que el Contratista utilizará el método de amortización
lineal en un período de cinco (5) ejercicios anuales, contados a
partir del ejercicio al que corresponda la Fecha de Inicio de la

Extracción Comercial.

nm lineal se aplicará a todos los gastos de

La referida amortizaci
Exploración y Desarrollo y a todas las inversiones que realice el

Contratista desde la Fecha de Suscripción del Contrato hasta la Fecha

de Inicio de la Extracción Comercial. 5
Queda estipulado que el plazo de amortización antes referido será
extendido, sin exceder en ningún caso el plazo del Contrato, si por
razones de precios o por cualquier otro factor acordado por las
Partes y luego de aplicar la amortización lineal a que se refiere el
párrafo anterior, los estados financieros del Contratista arrojase_un

resultado negativo o una pérdida fiscal, que a criterio del
j

SERIEB N2 1427623 44623

Contratista se proyecte que no va a poder ser compensada para efectos
fiscales de acuerdo a las normas tributarias vigentes. La extensión

del plazo de amortización será puesta en conocimiento previo de la

Superintendencia Nacional de Administración Tributaria.

CLÁUSULA DÉCIMA.- DERECHOS ADUANEROS= ==
10.1 El Contratista está autorizado a importar en forma definitiva o
temporal, de conformidad con los- dispositivos legales vigentes,

cualquier bien necesario para. la económica y eficiente ejecución de

las Operaciones.= ===
10.2 El Contratista podrá importar temporalmente, por el período de dos
(2) Años, bienes destinados a sus actividades con suspensión de los

Tributos a la importación, incluyendo aquellos que requieren mención

expresa; y, en caso de requerirse prórroga, la solicitará a PERUPETRO
períodos de un (1) Año hasta por dos (2) veces; quien gestionará
a Dirección General de Hidrocarburos la Resolución Directoral

correspándiente. Con la documentación señalada, la Superintendencia

régimen de importación temporal. =
El procedimiento, los requisitos y garantías necesarias para la

aklicación del régimen de importación temporal, se sujetarán a las

contenidas en la Ley General de Aduanas y sus normas

a modificatorias y reglamentarias.
10.3 La importación de bienes e insumos requeridos por el Contratista en
la fase de exploración, para las actividades de Exploración, se
encuentra exonerada de todo Tributo, incluyendo aquellos que
requieren mención expresa, siempre y cuando se encuentren contenidos

en la lista de bienes sujetos al beneficio, de acuerdo a lo
establecido en el artículo 56* de la Ley No. 26221. El beneficio se

aplicará por el plazo que dure dicha fase

10.4 Los Tributos que gravan la importación de bienes e insumos requeridos
por el Contratista para las actividades de Explotación y para las

actividades de Exploración en la fase de explotación, serán de cargo

y costo del importador.==
10.5 PERUPETRO podrá inspeccionar los bienes importados en forma
definitiva o temporal bajo esta cláusula, para las actividades de

Exploración de la fase de exploración, para (verificar si dichos

bienes han sido importados exclusivamente para las Operaciones.=
10.6

CLÁUSULA DÉCIMA PRIMERA.- DERECHOS FINANCIEROS

11.1

11.2

El Contratista deberá informar periódicamente a PERUPETRO sobre los
bienes e insumos que hayan sido exonerados de Tributos, de acuerdo a
lo dispuesto en el artículo 56” de la Ley No. 26221.==============
El Contratista no podrá reexportar ni disponer para otros fines los
bienes e insumos señalados en el párrafo anterior, sin autorización
de PERUPETRO. Obtenida la autorización, el Contratista deberá aplicar

los Tributos que correspondan, conforme a lo dispuesto en el artículo

57% de la Ley No. 26221.

Garantía del Estad
Interviene en el Contrato el Banco Central de Reserva del Perú, de
conformidad con lo dispuesto en la Ley N* 26221 y por el Decreto
Legislativo N” 668, para otorgar por el Estado al Contratista las

garantías que se indica en la presente cláusula, de acuerdo al

régimen legal vigente en la Fecha de Suscripción.=
Las garantías que se otorga en la presente cláusula son de alcance

támbién para el caso de una eventual cesión, con sujeción a la Ley de

Hidrocarburos y al presente Contrato.=

Régimen Cambiario
El Banco Central de Reserva del Perú, en representación del Estado y
en cumplimiento de las disposiciones legales vigentes a la Fecha de
Suscripción, garantiza que el Contratista yozará del régimen
cambiario en vigor en la Fecha de Suscripción y, en consecuencia, que
el Contratista tendrá el derecho a la disponibilidad, libre
tenencia, uso y disposición interna y externa de moneda extranjera,
así como la libre convertibilidad de moneda nacional a moneda
extranjera en el mercado cambiario de oferta y demanda, en los
términos y condiciones que se indica en la presente cláusula. =======
En ese sentido, el Banco Central de Reserva del Perú, en

representación del Estado, garantiza al Contratista de acuerdo al

a) Libre disposición por el Contratista de hasta el ciento por
ciento (100%) de las divisas generadas por sus exportaciones de
los Hidrocarburos Fiscalizados, las que podrá disponer

directamente en sus cuentas bancarias, en el país o en el

exterior.
b) Libre disposición y derecho a convertir libremente a divisas
hasta el ciento por ciento (100%) de la moneda nacional

resultante de sus ventas de Hidrocarburos Fiscalizados al
serieg N% 1427624 44624

mercado nacional y derecho a depositar directamente en sus

cuentas bancarias, en el país o en el exterior, tanto las

divisas como la moneda nacional.
c) Derecho a mantener, controlar y operar cuentas bancarias en
cualquier moneda, tanto en el país como en el exterior, tener
el control y libre uso de tales cuentas y a mantener y disponer

libremente en el exterior de tales fondos de dichas cuentas sin

restricción alguna.
d) Sin perjuicio de todo lo anterior, el derecho del Contratista a

disponer libremente, distribuir, remesar O retener en el

exterior, sin restricción alguna, sus utilidades netas anuales,

determinadas con arreglo a ley

D 11.3 Disponibilidad y Conversión a Divisas=

da convenido. que el Contratista acudirá a las entidades del

financiero establecidas en el país para acceder a la

conversión a divisas, a que se refiere el literal b) del acápite

entidades antes mencionadas, el Banco Central de Reserva del Perú
roporcionará las divisas necesarias.===============
Para el fin indicado, el Contratista deberá dirigirse por escrito al
Banco Central, remitiéndole fotocópia de comunicaciones recibidas de
no menos de tres (3) entidades del sistema financiero, en las que se
le informe la imposibilidad de atender, en todo o en parte, sus
requerimientos de,divisas.====================================
Las comunicaciones de las entidades del sistema financiero serán
válidas por los dos Días Útiles ulteriores a la fecha de su emisión.
Antes de las lla.m. del Día Útil siguiente al de la presentación de
los documentos precedentemente indicados, el Banco Central comunicará
al Contratista el tipo de cambio que utilizará para la conversión

demandada, el que regirá siempre que el Contratista haga entrega el

mismo día del contravalor en moneda nacional
Si, por cualquier circunstancia, la entrega del contravalor no fuese
hecha por el Contratista en la oportunidad indicada, el Banco
Central de Reserva del Perú, le comunicará al Día Útil siguiente, con
la misma limitación horaria, el tipo de cambio que regirá para la

conversión, de efectuársela ese mismo día.======================
1
|

11.4

11.5

Sin perjuicio de lo anterior, en caso de que el Banco Central de
Reserva del Perú comprobara, oportunamente, que dicha disponibilidad
no puede ser atendida total o parcialmente por las entidades antes
mencionadas, notificará al Contratista para que acuda al Banco

Central de Reserva del Perú con la moneda nacional correspondiente

para dar cumplimiento a la conversión a divisas.

Modificaciones al Régimen Cambiario
El Banco Central de Reserva del Perú, en representación del Estado,
garantiza que el régimen contenido en esta cláusula continuará siendo
de aplicación para el Contratista, durante la Vigencia del Contrato.=
En caso de que por cualquier circunstancia el tipo de cambio no fuera

determinado por la oferta y demanda, el tipo de cambio aplicable al

Contratista será: =
a) Si se estableciera un tipo de cambio oficial único, de igual
valor para todas las operaciones en moneda extranjera o

vinculadas a ésta, a partir de su fecha de vigencia éste será

el utilizado bajo el Contrato
b) De establecerse un régimen de tipos de- cambio diferenciados,
múltiples o si se diera diferentes valores a un tipo de cambio
único, el tipo de cambio a ser utilizado para todas las
operaciones del Contratista será el más alto respecto de la

moneda extranjera

%
Aplicación de Otras Normas Legale:

Las garantías que otorga el Banco Central de Reserva del Perú al

Contratista subsistirán durante la Vigencia del Contrato.
El Contratista tendrá derecho a acogerse total o parcialmente, cuando
resulte pertinente, a nuevos dispositivos legales de cambio o normas
cambiarias que se emitan durante la Vigencia del Contrato, incluyendo
aquéllos que traten aspectos cambiarios no contemplados hen la
presente cláusula, siempre que tengan un carácter general o sean de
aplicación a la actividad de Hidrocarburós. El acogimiento a los
nuevos dispositivos o normas antes indicados no afectará la vigencia
de las garantías a que se refiere la presente cláusula, ni el
ejercicio de aquellas garantías que se refieran a aspectos distintos

a los contemplados en los nuevos dispositivos o normas a los que se

hubiere acogido el Contratista. E
Queda expresamente convenido que el Contratista podrá, en cualquier
momento, retomar las garantías que escogió no utilizar

transitoriamente y que retomar tales garantías no crea derechos ni
1
l

serteg N0 1427625 44625

obligaciones para el Contratista respecto del período en que se

acogió a los nuevos dispositivos o normas antes señalados.=
Asimismo, se precisa que retomar tales garantías, en nada afecta a

j éstas o a las demás garantías, ni crea derechos u obligaciones

adicionales para el Contratista.
El acogimiento por el Contratista a los nuevos dispositivos legales
de cambio o normas cambiarias, así como su decisión de retomar las
garantías que escogió no utilizar transitoriamente, deberán ser

comunicadas por escrito al Banco Central de Reserva del Perú, y a

PERUPETRO.

Lo establecido en este acápite es sin perjuicio de lo dispuesto en el

primer párrafo del acápite 11.4

Información Económica=

El Contratista remitirá información mensual al Banco Central de
Regerva del Perú relativa a su actividad económica, de conformidad

1 artículo 74 de la Ley Orgánica del Banco, aprobada por Decreto

26123. =
SEGUNDA.- TRABAJADORES=

convienen que al término del quinto Año contado a partir
de la Fecha de Inicio de la Extracción Comercial, el Contratista
habrá sustituido a todo su personal extranjero por personal peruano
Me equivalentes calificaciones profesionales. Se exceptúa de lo
anterior a personal extranjero para cargos gerenciales y al que sea
necesario para la realización de trabajos técnicamente
especializados, en relación con las Operaciones. El Contratista
conviene en capacitar - y entrenar al ¡personal peruano en la
realización de trabajos técnicamenté especializados a fin que

personal peruano pueda sustituir progresivamente al personal

extranjero en la realización de dichos trabajos.=
12.2 Al inicio de las Operaciones y al vencimiento de cada año calendario,
el Contratista entregará a PERUPETRO un cuadro estadístico del

personal a su servicio para las Operaciones, de acuerdo al formato

que PERUPETRO entregue al Contratista.
CLÁUSULA DÉCIMA TERCERA.- PROTECCIÓN AMBIENTAL Y RELACIONES COMUNITARIAS==
13.1 El Contratista se obliga a cumplir las disposiciones del "Reglamento

para la Protección Ambiental en las Actividades de Hidrocarburos"

aprobado por Decreto Supremo N* 015-2006-EM y modificatorias, la Ley

N% 28611, Ley General del Ambiente y modificatorias, así como las

demás disposiciones ambientales vigentes en lo que sea aplicable.==
13.2

13.3

El Contratista conducirá las Operaciones ceñido a los lineamientos
del desarrollo sostenible, de la conservación y protección del
ambiente de acuerdo a las leyes y reglamentos de protección
ambiental, sobre comunidades nativas y campesinas, y a los convenios
internacionales ratificados por el Estado Peruano. Asimismo, deberá
respetar la cultura, usos, costumbres, principios y valores de las

comunidades, manteniendo una adecuada armonía con el Estado Peruano y

la sociedad civil. ==
El Contratista utilizará las mejores técnicas disponibles en las
prácticas de la industria internacional, con observancia de las Leyes
y regulaciones ambientales, sobre la prevención y control de la
contaminación ambiental aplicables a las Operaciones; asimismo
conducirá las Operaciones conforme a las regulaciones vigentes sobre
preservación de la diversidad biológica, de los recursos naturales y

la preservación de la seguridad y salud de la población y de su
de

CLÁUSULA DÉCIMA CUARTA.- CONSERVACIÓN DE LOS HIDROCARBUROS Y PREVENCIÓN

CONTRA PÉRDIDAS=

14.1

14.2

El Contratista: debe adoptar toda medida razonable para prevenir la
pérdida o desperdicio de los Hidrocarburos en la superficie o en el

subsuelo de cualquier forma, durante las actividades de Exploración y

Explotación
En caso de derrames de Hidrocarburos en la superficie, en el Área de
Contrato o fuera de ella, que deban ser informados de acuerdo a las
normas legales vigentes, el Contratista deberá comunicar
inmediatamente este hecho a  PERUPETRO, indicándole el volumen
estimado del derrame y las acciones tomadas para subsanar las causas

del mismo. PERUPETRO tiene el derecho de verificar el volumen del

derrame y analizar sus causas. =
En caso de pérdidas en la superficie, en el Área de Contrato o fuera
de ella, antes del Punto de Fiscalización de la Producción, debido a
negligencia grave oO conducta dolosa del Contratista, el volumen
perdido será valorizado de acuerdo con la cláusula octava e incluido

en el cálculo de la regalía, sin perjuicio de lo estipulado en el

acápite 13.1.
En caso de pérdidas antes del Punto de Fiscalización de la Producción
en situaciones distintas a las descritas en el párrafo anterior y que
den origen a una compensación al Contratista por parte de terceros,

el monto de la compensación recibida por los Hidrocarburos perdidos,
serten N9/ 1427626

multiplicado por el factor que resulte de dividir el monto de la
regalía pagada por los Hidrocarburos Fiscalizados en el Punto de
Fiscalización de la Producción al que correspondan los Hidrocarburos
perdidos en la "quincena” en que ocurrió la pérdida, entre el valor
de tales Hidrocarburos Fiscalizados, determinado de acuerdo al
acápite 8.2 en la misma quincena, será el monto que el Contratista
deberá pagar por concepto de regalía por los Hidrocarburos perdidos,

a más tardar al segundo Día útil de recibida dicha compensación, sin

perjuicio de lo estipulado en el acápite 13.1.=

CLÁUSULA DÉCIMA QUINTA.- CAPACITACIÓN Y TRANSFERENCIA DE TECNOLOGÍA=======

15.1

En cumplimiento de lo establecido por el artículo 29” de la Ley No
26221, el Contratista se obliga a poner a disposición de PERUPETRO,

en cada año ¡calendario durante la Vigencia del Contrato, la siguiente

suma: === ===
Literal Aporte
: Anual
(en US$)
a) Hasta el año calendario en que tenga lugar la 5,000.00
Fecha de Inicio de la Extracción Comercial.
b) Aypartir del año calendario siguiente al de la
Poha de Inicio de la Extracción Comercial.

sadrizes por Día

De 0 a 500 20,000.00
De 501 a 1,000 25,000.00
De 1,001 a 1,500 30,000.00
De 1,501 a 2,500 - 7 35,000.00
De 2,501 a 5,000 40,000.00
Más de 5,000 - 50,000.00

El primer pago se efectuará en la Fecha de Suscripción en un monto
que se determinará multiplicando el aporte anual correspondiente al
literal a), por la fracción que resulte de dividir el número de Días

que falten para completar el año calendario en curso entre

trescientos sesenta y cinco (365). = = = =

El aporte anual de capacitación en caso del literal b), será el que
corresponda al tramo en que se 'encuentre la producción diaria
promedio de los Hidrocarburos Fiscalizados en el año calendario

anterior, la cual se obtendrá dividiendo el volumen fotal de los

Hidrocarburos Fiscalizados en dicho Año entre el correspondiente
l

número de Días.

15.2

15.3

15.4

CLÁUSULA DÉCIMA SEXTA.- CESIÓN Y ASOCIACIÓN=

16.1

16.2

16.3

CLÁUSULA DÉCIMA SÉTIMA.- CASO FORTUITO O FUERZA MAYOR

Para determinar los Barriles / Día en caso de producción de Gas
Natural Fiscalizado, se utilizará la siguiente equivalencia: Barriles
serán equivalentes al “volumen de Gas Natural expresado en pies

cúbicos estándar divididos entre el factor cinco mil seiscientos

veintiséis (5,626).

Los pagos podrán hacerse mediante transferencia bancaria siguiendo

las instrucciones que PERUPETRO proporcionará para estos efectos.
El Contratista cumplirá con las obligaciones establecidas en el

acápite' 15.1 depositando el aporte en la cuenta que PERUPETRO le

señale.
PERUPETRO entregará al Contratista una comunicación manifestando la

conformidad del pago, dentro de los cinco (5) Días Útiles de haber

recibido el aporte.
Los programas de capacitación que el Contratista establezca para su

personal, tanto en el país como en el extranjero, serán puestos en

conocimiento de PERUPETRO. =
El Contratista se compromete, durante la fase de explotación y de ser
posible, durante la fase de exploración, a tener un programa para
estudiantes universitarios a fin que realicen prácticas con el objeto
que éstos puedan complementar su formación académica. Asimismo, el

Contratista pondrá dicho programa en conocimiento de PERUPETRO en el

mes de enero de cada año.

En caso que el Contratista llegue a un acuerdo para ceder su
posición contractual o asociarse con un tercero en el Contrato,
procederá a notificar a PERUPETRO respecto de dicho acuerdo. A la
notificación deberá acompañarse la solicitud de calificación del
cesionario o del tercero, correspondiéndole a estos últimos cumplir

con adjuntar la información complementaria que resulte necesaria para

su calificación como empresa petrolera, conforme a ley.=
Si” PERUPETRO otorga la calificación solicitada, la cesión oO

asociación se llevará a cabo mediante la modificación del Contrato,

conforme a ley.

El Contratista, previa notificación a PERUPETRO, podrá ceder su

posición contractual o asociarse a una Afiliada, conforme a ley.
El cesionario o el tercero otorgará todas las garantías y asumirá

todos! los derechos, responsabilidades y obligacioñes derivadas del

Contrato. = ind

17.3

serieg N9 1427627

Ninguna de las Partes es imputable por la inejecución de una
obligación o su cumplimiento parcial, tardío o defectuoso, durante el
término en que dicha Parte obligada se vea afectada por causa de Caso

Fortuito o Fuerza Mayor y siempre que acredite que tal causa impide

su debido cumplimiento.
La Parte afectada por el Caso Fortuito o Fuerza Mayor notificará por
escrito dentro de los cinco (5) Días siguientes de producida la
causal a la otra Parte respecto de tal evento y acreditará la forma
en que afecta la ejecución de la correspondiente obligación. La otra
Parte responderá por escrito aceptando o no la causal dentro de los
quince (15) Días siguientes de recibida la notificación “antes
mencionada. La no respuesta de la Parte notificada en el plazo
señalado se entenderá como aceptación de la causal invocada.=======
En el caso de ejecución parcial, tardía o defectuosa de la obligación

afectada por Caso Fortuito o Fuerza Mayor, la Parte obligada a su

n intención de las Partes! expresada en el Contrato, debiendo

continuar con la ejecución de las obligaciones

contractuales no afectadas en cualquier forma por dicha causa.
fectada por la causa de Caso -.Fortuito o Fuerza Mayor
deberá reiniciar el cumplimiento de las obligaciones y condiciones

ontractualeyx dentro de un período de tiempo razonable, luego que

dicha causa Q causas hubieran desaparecido, para lo cual deberá dar
aviso a la otra Parte dentro de los cinco (5) Días siguientes de

desaparecida la causa. La Parte no afectada colaborará con la Parte

afectada en este esfuerzo.

En los casos de huelga, paro u otros similares, una de las Partes no

podrá imponer a la otra una solución contraria a su voluntad.=
El lapso durante el cual los efectos de la causa de Caso Fortuito o
Fuerza Mayor afeeten el cumplimiento de las obligaciones
contractuales, será agregado al plazo previsto para el cumplimiento
de dichas obligaciones, y si fuera el caso, al de la fase

correspondiente del Contrato y al plazo de Vigencia del

Contrato.= ó =

Si la causa de Caso Fortuito o Fuerza Mayor afectara la ejecución de

“alguno de los programas mínimos de trabajo a que se refiere el

acápite 4.6, la fianza que garantice dicho programa se mantendrá
vigente y sin ser ejecutada durante el lapso en que tal tausa afecte

la indicada ejecución o durante el lapso en que PERUPETRO no se
17.5

17.6

18.1

pronuncie sobre la causal invocada por el Contratista y, si se
hubiera producido alguna discrepancia respecto a la existencia de tal
causal, mientras no se resuelva la discrepancia. Con tal fin el

Contratista deberá prorrogar o sustituir dicha fianza, según sea

necesario.
Asimismo, en tanto PERUPETRO no se pronuncie sobre la causal invocada
por el Contratista o mientras no se resuelva la discrepancia que
pudiere haberse producido sobre su existencia, quedará en suspenso el
cómputo del plazo para la ejecución del programa mínimo de trabajo
respectivo. En caso que PERUPETRO acepte la existencia de la causal
de Caso Fortuito o Fuerza Mayor invocada por el Contratista, éste

reanudará la ejecución del programa mínimo de trabajo tan pronto

cesen los efectos de la indicáda causal. =
PERUPETRO hará los esfuerzos necesarios para obtener la ayuda y
cooperación de las autoridades correspondientes del Gobierno a fin
que se tomen las medidas necesarias para asegurar una implementación

y operación continuada y segura de las actividades previstas bajo el

Contrato.=
Se conviene que cuando cualquiera de “las Partes, a su solo
criterio, considere que su personal o el de sus subcontratistas no
puedan actuar dentro del Área de Contrato con la seguridad necesaria
en cuanto a su integridad física, la invocación de esta situación
como causa de Caso Fortuito o Fuerza Mayor no será discutida por la

otra Parte.

En caso que el Contratista se vea afectado por causa de Caso Fortuito
o Fuerza Mayor que le impida completar la ejecución del programa
mínimo de trabajo del período en curso, vencido el término de doce
(12) Meses consecutivos contados a partir del momento en que aquella
se produjo, el Contratista. podrá resolver el Contrato, para lo cual
deberá comunicar su decisión a PERUPETRO con una anticipación no

menor de treinta (30) Días a la fecha en la cual hará suelta del Área

de Contrato.

Las disposiciónes de esta cláusula décimo sétima no son aplicables a

obligaciones de pago de sumas de dinero.=

El Contratista deberá llevar su contabilidad, de acuerdo con los

principios y las prácticas contables establecidas y aceptadas en el
Perú. Asimismo, deberá llevar y mantener todos los libros, registros

detallados y documentación que sean necesarios para contabilizar y
|

18.2

series N9 1427628 [ 44628

controlar las actividades que realiza en el país y en el extranjero
con relación al objeto. del Contrato, así como para la adecuada
sustentación de sus ingresos, inversiones, costos, gastos y Tributos
incurridos en cada ejercicio. Por otro lado, dentro de los ciento
veinte (120) Días contados a partir de la Fecha de Suscripción, el
Contratista proporcionará a PERUPETRO una copia en idioma castellano

del "Manual de Procedimientos Contables” que haya decidido proponer

para registrar sus operaciones.

El "Manual de Procedimientos Contables" deberá contener entre otros,

lo siguiente:

a) Idioma y moneda en que se llevarán los registros contables;=

b) Principios y prácticas contables aplicables;
c) Estructura y Plan de Cuentas, de conformidad con los

requerimientos de la Comisión Nacional ¡Supervisora de Empresas

y Valores (CONASEV) ; ==

lecanismos de identificación de las cuentas correspondientes al

smos de imputación de los ingresos, inversiones, costos y
comunes, al Contrato, a otros contratos por

Hidrocarburos, a las actividades relacionadas y a las otras

actividades; y,
2 £) Determinación de las cuentas de ingresos y egresos y de los
registros detallados para efectos del cálculo del factor R, así

como el detalle de los procedimientos descritos en el Anexo "E"

del Contrato, de ser el caso.
De haberse incluido en el “Manual de Procedimientos Contables" lo
descrito en el literal f) precedente, PERUPETRO, en un lapso no mayor
de treinta (30) Días de haberlo recibido comunicará al Contratista su
aprobación respecto del procedimiento contable del factor R a que se
contrae-dicho literal o, en su defecto, las sugerencias que considere
para mejorar y/o ampliar dicho procedimiento. De no haber un
pronunciamiento por parte de PERUPETRO dentro del plazo mencionado,

el procedimiento a que se refiere el literal £) del acápite 18.1 será

considerado como aprobado para todos sus efectos.=
Dentro del mismo término de treinta (30) Días de recibido el "Manual
de Procedimientos Contables", PERUPETRO podrá formular sugerencias '

y/u observaciones para mejorar, ampliar o eliminar alguno o algunos

de los otros procedimientos contables propuestos en dicho manual
¡

18.3

18.4

18.5

18.6

CLÁUSULA DÉCIMA NOVENA.- VARIOS=

19.1

Todo cambio en lo que respecta al procedimiento contable del factor R
aprobado, será previamente propuesto a PERUPETRO para su aprobación,

siguiéndose para tal fin el procedimiento contenido en el primer

párrafo del presente acápite. =
Los libros de contabilidad del Contratista, los estados financieros y
la documentación de sustento de los mismos, serán puestos a
disposición de los representantes autorizados de PERUPETRO para su

verificación, en las oficinas del domicilio fiscal del Contratista,

previa notificación.=
El Contratista mantendrá los registros de las propiedades muebles e
inmuebles, utilizadas en las Operaciones del Contrato, de conformidad
con las normas de contabilidad vigentes en el Perú y de acuerdo a las

prácticas contables generalmente aceptadas en la industria petrolera

internacional:
PERUPETRO podrá solicitar al Contratista información sobre sus
propiedades cada vez que lo considere pertinente. Asimismo, PERUPETRO
podrá solicitar al Contratista su cronograma de inventarios físicos
de los bienes inherentes a las Operaciones, Cclasificándolos según

sean de propiedad del Contratista o de terceros, y participar en

éstos si lo considera conveniente.===
El Contratista deberá remitir, dentro de los treinta (30) Días de
haber sido emitidos, copia del informe de sus auditores externos
sobre sus estados financieros correspondientes al ejercicio económico
anterior. En el caso que el Contratista tuviese suscrito con
PERUPETRO más de un contrato, o realizara actividades distintas a las
del Contrato, se obliga a llevar cuentas separadas con el objeto de
formular estados financieros para cada contrato y/o actividad, y por
lo tanto, el informe elaborado por sus auditores externos deberá
incluir también estados financieros por cada contrato y/o actividad.

El Contratista deberá remitir a PERUPETRO copia de la declaración
jurada anual del Impuesto a la Renta presentada a la Superintendencia

Nacional de Administración Tributaria o la entidad que la sustituya,

dentro de los 15 Días posteriores a la presentación de la misma.

Si'en uno o más casos, cuálesquiera de las Partes omitiera invocar o
insistir en el cumplimiento de alguna de lás estipulaciones del
Contrato o en el ejercicio de cualquiera de los derechos otorgados

bajo el Contrato, ello no será interpretado como una renuncia a dicha

disposición o derecho.=
" SERIEB No 1427629 44629

En la ejecución de las Operaciones el Contratista cumplirá con todas

las resoluciones que las autoridades competentes dicten en uso de sus

atribuciones legales.
Asimismo, el Contratista se obliga a cumplir todas las disposiciones

de las autoridades competentes en relación con los aspectos de

defensa y seguridad nacional.
19.3 El Contratista tiene el derecho al libre ingreso y salida del Área de

Contrato.=

19.4 En concordancia con la legislación vigente, el Contratista tendrá el
derecho de utilizar, con el propósito de llevar a cabo las
Operaciones, el agua, madera, grava y Otros materiales de

construcción ubicados dentro del Área de Contrato, respetando el

derecho de terceros, de ser el caso.=

licencia de uso de información técnica del Área de Contrato u

otras áreas, que el Contratista desee adquirir de PERUPETRO, se

suministrará de acuerdo a la Política Para Manejo de Información

Técnical de Exploración Producción de PERUPETRO, para cuyo efecto las

Partes súscribirán una "Carta-Convenio".=

En el casq que alguna de las Partes no cumpla con pagar en el plazo

acordado, l monto materia del pago estará afecto a partir del Día

la fecha en que debió pagarse, a las tasas de interés

siguientes: == =
a) Para cuentas que sean expresadas y pagaderas en moneda
nacional, la tasa aplicable será la tasa activa en moneda
nacional (TAMN) para créditos de hasta trescientos sesenta
(360) Días de plazo, publicada por la Superintendencia de
Banca y Seguros, o la que la sustituya, aplicable al período

transcurrido entre la fecha de vencimiento y la fecha efectiva

de pago; y,

b) Para Cuentas que sean expresadas en Dólares, y pagaderas en

moneda nacional o en Dólares, la tasa aplicable será la tasa de

interés preferencial (U.S. Prime Rate) más tres (3) puntos
porcentuales, publicada por la Reserva Federal de los Estados

Unidos de Norteamérica, aplicada al período transcurrido entre

la fecha de vencimiento y la fecha efectiva de pago, a falta de

ésta, las Partes acordarán otra que la sustituya adecuadamente.

19.7 Las disposiciones del acápite 19.6 serán de aplicación a todas las
cuentas entre las Partes que surjan bajo el Contrato o de cualquier

otro acuerdo O transacción entre las Partes. Por acuerdo escrito
19.8

19.9

19.10

19.11

CLÁUSULA VIGÉSIMA.- NOTIFICACIONES Y COMUNICACIONE

20.1

entre las Partes se podrá establecer una estipulación diferente para
el pago de intereses. Las disposiciones aquí contenidas para la
aplicación de intereses no modificarán de ningún modo los derechos y

recursos legales de las Partes para hacer cumplir el pago de los

montos adeudados. ==
En caso de emergencia nacional declarada por ley, en virtud de la
cual el Estado deba adquirir Hidrocarburos de productores locales,
ésta se efectuará a los precios que resulten de aplicar los
mecanismos de valorización establecidos en la cláusula octava y serán

pagados en Dólares a los treinta (30) Días siguientes de efectuada la

entrega.

El Estado, a través del Ministerio de Defensa y del Ministerio del

Interior, brindará al Contratista en-—las Operaciones y en cuanto le

sea posible, las medidas de seguridad necesarias.
El Contratista liberará y en su caso indemnizará a PERUPETRO y al
Estado, según corresponda, de cualquier reclamo, acción legal u otras
cargas O gravámenes de terceros que pudieran resultar como
consecuencia de las Operaciones y relaciones llevadas a cabo al
amparo del Contrato, provenientes de cualquier relación contractual o

extra contractual, salvo aquellas que se originen por acciones del

propio PERUPETRO o del Estado.

El Contratista tendrá la libre disponibilidad de los Hidrocarburos

que le corresponda conforme al Contrato

Toda notificación o comunicación, relativa al Contrato, será
considerada como válidamente cursada si,es por escrito y entregada
con cargo o recibida por intermedio de correo certificado o facsímil
Oo por otros medios que las Partes acuerden, suscrita por el
representante legal, o por aquel a quien éste haya delegado sus

facultades, lo cual: deberá ser comunicado previamente, y dirigida al

destinatario en un Día Útil a las siguientes direcciones:

PERUPETRO

Destinatario

PERUPETRO S.A.

Gerencia General

Direcció

Av. Luis Aldana N* 320

Lima 41 - Perú=

Fax: 6171801=
arrpda

3

adini E
de Lima

12

CONTROVERSIAS

21.1

21.2

(
,

serte N2 1427630

Contratista:
PITKIN PETROLEUM PERU XXVIII S.A.C.

Gerente Regional=

Av. Rivera Navarrete 765 Oficina 111=

San Isidro

Lima 27 - Perú

Fax:==

Garante Corporativo
PITKIN PETROLEUM P.L.C.
7 Pilgrim Street

London EC4V 6LB=

Reino Unido=

Fax:

20.2 Chalquiera de las Partes tendrá el derecho de cambiar su dirección o

úmero de facsímil a los efectos de las notificaciones y

comunitaciones, mediante “comunicación a la otra Parte, con por lo

menos cipco (5) Días Útiles de anticipación a la fecha efectiva de

RIMERA.- SOMETIMIENTO A LA LEY PERUANA Y SOLUCIÓN DE

Sometimiento alla Ley Peruana=

El Contrato se'ha negociado, redactado y suscrito con arreglo a las
normas legales del Perú y su contenido, ejecución y demás

consecuencias que de él se originen se regirán por las normas legales

de derecho interno de la República del Perú.

Comité Técnico de Conciliación:

El Comité Técnico de Conciliación será formado dentro de los quince
(15) Días Útiles siguientes a su convocatoria por cualquiera de las
Partes y estará compuesto por tres (3) miembros calificados en la
materia de que se trate. Cada una de las Partes seleccionará a un (1)
miembro y el tercero será determinado por los miembros designados por
las Partes. Si cualquiera de las Partes no designara a su miembro
representante dentro del plazo estipulado o si los miembros
designados por ellas no pudieran ponerse de acuerdo para determinar
al tercer miembro dentro del plazo estipulado, o-si el Comité Técnico

de Conciliación no emitiera opinión dentro del plazo estipulado,-
21.3

cualquiera de las Partes podrá someter la discrepancia para que sea

resuelta de acuerdo a lo previsto en el acápite 21.3 del Contrato.
Las Partes, dentro de los sesenta (60) Días contados a partir de la

Fecha de Suscripción, acordarán el procedimiento que regirá la este

comité.
Las resoluciones del Comité Técnico de Conciliación deberán ser
emitidas dentro de los treinta (30) Días de su instalación y tendrán
carácter obligatorio, en tanto: un laudo arbitral, de ser el caso, no
resuelva el diferendo en forma definitiva. Sin perjuicio del
cumplimiento de la resolución emitida por el Comité Técnico de
Conciliación, cualquiera de las Partes podrá recurrir a arbitraje
conforme al acápite 21.3, dentro de los sesenta (60) Días siguientes

a la fecha de recepción de la notificación de la resolución referida.

Convenio Arbitral
Cualquier litigio, controversia, diferencia o reclamo resultante del
Contrato o relativo al Contrato, tales como su interpretación,
cumplimiento, resolución, terminación, eficacia o validez, que surja
entre el Contratista y PERUPETRO y que no pueda ser resuelto de mutuo
acuerdo entre las Partes deberá ser resuelto por medio de arbitraje

internacional de derecho, de acuerdo con lo dispuesto en el artículo

68” de la Ley No. 26221
Las Partes se obligan a realizar todos aquellos actos que Sean

necesarios para el desarrollo del procedimiento arbitral hasta su

culminación y ejecución
El arbitraje será administrado por el Centro Internacional de Arreglo
de Diferencias Relativas a Inversiones, en adelante CIADI. En todo lo
no previsto en esta cláusula, el arbitraje se organizará y

desarrollará de acuerdo con las Reglas de Arbitraje del CIADI,

vigentes en la Fecha de Suscripción. =

Los árbitros serán tres (3), cada Parte designará a uno y el tercero

será nombrado por los árbitros designados por las Partes.
Para la solución de fondo del litigio, controversia, diferencia o

reclamo sometido a arbitraje, los árbitros aplicarán el derecho

interno de la República del Perú.==
El arbitraje podrá tramitarse en la sede de la Corte Permanente de
Arbitraje o en la de cualquier otra institución apropiada, pública o
privada, con la que el Centro hubiere llegado a un acuerdo a tal

efecto o en cualquier otro lugar que la Comisión o Tribunal apruebe,

previa consulta con el Secretario General.=
CLÁUSULA VIGÉSIMA SEGUNDA.- TERMINACIÓN=

serteg N2 1427631 /
44631

Durante el desarrollo del arbitraje las Partes continuarán con la

ejecución de sus obligaciones contractuales, en la medida.en que sea

posible, inclusive aquéllas materia del arbitraje, =
Sin perjuicio de lo anterior, si la materia de arbitraje fuera el
cumplimiento de las obligaciones contractuales garantizadas con las
fianzas a que se refiere el acápite 3.10 quedará en suspenso el
cómputo del plazo respectivo y tales fianzas no podrán ser
ejecutadas, debiendo ser mantenidas vigentes durante el procedimiento

arbitral. Con tal fin, el Contratista deberá prorrogar o sustituir

dichas fianzas, según sea necesario.=
El laudo es obligatorio para las Partes y no podrá ser objeto de
apelación ni de cualquier otro recurso, excepto los previstos en el

Convenio sobre Arreglo de Diferencias Relativas a Inversiones entre

Estados y Nacionales de Otros Estados, en adelante el Convenio.
El laudo dictado conforme al Convenio se ejecutará dentro del

territorio peruano, de acuerdo a las normas vigentes sobre ejecución

sentencias.

'ontrato se redacta e interpreta en el idioma castellano, por lo

Partes convienen en que esta versión es la única y la

La terminación del Contrato se rige por lo estipulado en él, y

supletoriamente por las normas de la Ley N* 26221; y, en cuanto a lo

que no esté previsto en ella, por las normas del Código Civil.
Salvo los casos previstos en el acápite 22.3, cuando una de las
Partes incurra en incumplimiento de cualquiera de las obligaciones
estipuladas en el Contrato por causas que no fueran de Caso Fortuito
o Fuerza Mayor u otras causas no imputables, la otra Parte podrá
notificar a dicha Parte, comunicándole el incumplimiento y _su
intención de dar' por terminado el Contrato al término del plazo de
sesenta. (60) Días, a nó ser que dentro de este plazo dicha Parte

subsane el referido incumplimiento o demuestre a la otra Parte que

está en vía de subsanación.
Si la Parte que recibe una notificación de incumplimiento cuestiona o
niega la existencia de éste, dicha Parte puede referir el asunto a
arbitraje conforme a lo dispuesto en la cláusula vigésimo primera,
dentro de los treinta (30) Días siguientes a la notificación. En tal

caso, el cómputo del plazo de sesenta (60) Días quedará en suspenso
|
|

22.2

22.3

hasta que el laudo arbitral sea notificado a las Partes, y el
Contrato terminará si habiendo sido confirmado el incumplimiento,

dicha Parte no subsana el incumplimiento o no demuestra a la otra

Parte que está en vía de subsanación, dentro de dicho plazo

El Contrato puede terminar con anterioridad al plazo de Vigencia del

Contrato; por acuerdo expreso de las Partes.
A la terminación del Contrato cesarán totalmente todos los derechos y

obligaciones de las Partes, especificados en el Contrato y se tendrá

en consideración: =
a) Que los derechos y las obligaciones de las Partes derivados de
este Contrato con anterioridad a dicha terminación sean
respetados; incluyendo, entre otros, el derecho del Contratista

a los Hidrocarburos extraídos y a las garantías estipuladas en

el Contrato; y,
b) Que en caso de incumplimiento incurrido por cualquiera de las
Partes en fecha anterior a la terminación, de cualquiera de las
obligaciones estipuladas en el Contrato, éstos sean subsanados

por la Parte infractora, salvo las obligaciones que por su

naturaleza se extinguen con la terminación del mismo.

El Contrato se resolverá de pleno derecho y sin previo trámite, en

los casos siguientes:=

22.3.1 En caso que el Contratista haya incumplido con la ejecución
del programa mínimo de trabajo de cualquier período de la fase
de exploración, luego de haber hecho uso de las prórrogas
contempladas en el acápite 3.4 de ser el caso, y sin razones
satisfactorias a PERUPETRO, salvo que se cumpla lo' previsto en

_los acápites 4.7 y 4.13

22.3.2 En caso que al vencimiento de la fase de exploración” o del
período de retención, lo último que suceda, no se efectuara

ninguna Declaración de Descubrimiento Comercial de

Hidrocarburos.
22.3.3 En los casos específicos señalados en los acápites 3,10, 4.2 y

17,5.=

22.3.4 En caso que el Contratista haya sido declarado en insolvencia,
disolución, liquidación o quiebra y el Contratista no curse la
notificación descrita en el acápite 16.1, en un plazo de

quince (15) Días Útiles, identificando al tercero que asumirá

su posición contractual. =
]

Notario de Lima

22.4

22.6

No 1427632
SERIE B d 44632

22.3.5 En caso de no encontrarse vigente la garantía corporativa a
que se refiere el acápite 3.11 y el Contratista no cumpla con
sustituirla en un plazo máximo de quince (15) Días Útiles
siguientes a la recepción por el Contratista de la
notificación de PERUPETRO requiriendo la sustitución, o en
caso de haber sido declarada la insolvencia, disolución,
liquidación o quiebra de la entidad que haya otorgado la
garantía a que se refiere el acápite 3.11 y el Contratista no
cumpla con notificar a PERUPETRO en un plazo máximo de quince
(15) Días Útiles siguientes al requerimiento de PERUPETRO,

identificando al tercero que asumirá la garantía corporativa,

previa calificación y aceptación por PERUPETRO. =
22.3.6 Por mandato de un laudo arbitral que declare, en los casos del
acápite 22.1, un incumplimiento y éste no sea subsanado
conforme a lo dispuesto en el referido acápite; o por mandato
de un laudo arbitral que declare la terminación del Contrato.
De acuerdo a lo establecido por el artículo 87” de la Ley N% 26221,
caso de incumplimiento por el Contratista delas disposiciones
e el Medio Ambiente, " OSINERGMIN impondrá las sanciones

pertinentes, ' pudiendo el Ministerio de Energía y Minas llegar hasta

la texminación del Contrato, /previo informe al OSINERCMIN.
En Caso que el Contratista, o la entidad que haya otorgado la
garantía a que se refiere el acápite 3.11, solicite protección contra
las acciones de acreedores, PERUPETRO podrá resolver el Contrato en

caso estime que sus derechos bajo el Contrato no se encuentren

debidamente protegidos. +
A la terminación del Contrato, el Contratista entregará en propiedad
al Estado, a través de PERUPETRO, a menos que éste no los requiera,
sin cargo ni costo alguno para éste, en buen estado de conservación,
mantenimiento y funcionamiento, y teniendo en cuenta el desgaste
normal producido por el uso, los inmuebles, instalaciones de energía,
campamentos, medios de comunicación, ductos y demás bienes de

producción e instalaciones de propiedad del Contratista que permitan

la continuación de las Operaciones. ===
En caso de haber Explotación conjunta de Petróleo, Gas Natural No
Asociado y/o Gas Natural No Asociado y Condensados, al término del
plazo establecido en el acápite 3.1 para la fase de explotación” de
Petróleo, el Contratista entregará en propiedad al Estado, a través

de PERUPETRO, a menos que éste no los requiera, sin cargo ni costo
alguno para éste, en buen estado de conservación, mantenimiento y
funcionamiento y teniendo en cuenta el desgaste normal producido por
el uso, los bienes e instalaciones propios de la Explotación de

Petróleo, que no sean necesarios para la Explotación de Gas Natural

No Asociado y/o Gas Natural No Asociado y Condensados.
Los bienes e instalaciones que conserve el Contratista para la
Explotación del Gas Natural No Asociado y/o Gas Natural No Asociado y
Condensados, que hayan estado siendo utilizados también en la
Explotación de Petróleo, aún cuando continuaran en propiedad del

Contratista, serán aplicados a servir ambas Explotaciones,

celebrándose al efecto un convenio entre las Partes
En Caso que el Contratista haya estado usando los bienes e
instalaciones descritos en el primer párrafo del presente acápite
pero que no sean conexos oO. accesorios exclusivamente a las
Operaciones, esto es, que también hayan estado siendo usados para sus
operaciones en otras áreas con contrato vigente para la Exploración o
Explotación de Hidrocarburos en el país, el Contratista continuará

con la propiedad de dichos bienes, haciendo uso de ellos, debiendo

suscribir un convenio entre-las partes para este fin.

22.7 A efectos de lo dispuesto en el acápite 22.6, durante el último Año
de Vigencia del Contrato, el Contratista dará las facilidades y
colaborará _con PERUPETRO en todo lo necesario para que, sin
interferir con las Operaciones, PERUPETRO pueda realizar todos los
actos y celebrar todos los convenios que permitan una transición

ordenada y no ¡interrumpida de las Operaciones que se vengan

realizando a la fecha de terminación del Contrato.

ANEXO "A" =

DESCRIPCIÓN DEL LOTE XXVIII

UBICACION===
El Lote XXVIII se encuentra ubicado entre las Provincias de Sechura, Piura

y Morropón de la -Región Piura; Lambayeque de la Región Lambayeque y se

El Punto de Referencia o (PR) es la Estación Piura, ubicado en el edificio

de la Municipalidad del Distrito, Provincia y/Región Piura.

PUNTO DE PARTIDA= =:
Desde el Punto de Referencia (PR) se mide 34,413.149 m hacia el Este y

luego 9,039.357 m. hacia el Sur hasta encontrar el Punto (1) que es el

Punto de Partida (PP) del perímetro del Lote.
seriEB N2 1427633

'ORMACION DEL LOTE= :
Sesde el Punto (1) o (PP) se mide 25,478.087 m Sur Este en línea recta con

Azimut de 146”19'24"00 hasta llegar al Punto (4).

Desde el Punto (4) se mide 74,199.417 m Sur Este en línea recta con Azimut

de 159*10'50"00 hasta llegar al Punto (23).=

Desde el Punto (23) se mide 27,091.683 m Sur en línea recta con Azimut de

180%00'00” hasta llegar al Punto (32)

Desde el Punto (32) se mide 40,500.000 m Oeste en línea. recta con Azimut

de 270%00'00” hasta llegar al Punto (30).
Desde el Punto (30) se mide 117,648.617 m Norte en línea recta con Azimut
de 360%00'00" hasta llegar al Punto (1) o Punto de Partida (PP) cerrando

así el perímetro del Lote.

E] DEFINICIÓN DE LAS PARCELAS===

4 z

E Parcela 1 rodeada por los puntos de esquina 1,3 y 2=
53

2 rodeada por los puntos de esquina 2,3,4,7,6 y 5====
3 rodeada por los puntos de esquina 5,6,10 y
rodeada por los puntos de esquina 6,7,8,11 y

odeada por los puntos de esquina 9,10,11,13

Parcela

Parcela leada por los puntos de esquina 12,13,15 y

Parcela rodkada por los puntos de esquina 8,16,15,13

rodeada por los puntos de esquina 14,15,18 y

rodeada por los puntos de esquina 15,16,19 y
10 rodeada por los puntos de esquina 17,18,21 y 20
Parcela 11 rodeada por los puntos de esquina 18,19,22 y 21

Parcela 12 rodeada por los puntos de esquina 20,21,25 y 24

Parcela 13 rodeada por los puntos de esquina 21,22,23,26 y

Parcela 14 rodeada por los puntos de esquina 24,25,28 y 27
Parcela 15 rodeada por los puntos de esquina 25,26,29 y 28

Parcela 16 rodeada por los puntos de esquina 27,28,31 y 30

Parcela 17 rodeada por los puntos de esquina 28,29,32 y 3

RELACION DE COORDENADAS DE LAS ESQUINAS DEL LOTE =

COORDENADAS PLANAS U.T.M. COORDENADAS  GEOGRAFICAS
Punto Metros Este Metros Norte Latitud Sur Longitud Oeste
Est. 541,337.674 9/425,475.829/| 05%11'51"529 80%37'37"156
Piura. (PR)
1 (PP) 575,750.823 9'416,436.472 05%16'44"963 | 80%18'58"975
4 589,878.564 9'395,234.116 05928'14"848 | 80*11'19"102
23 616,250.823 9'325,879.538 0605'51"807 79056'57"971
32 616,250.823 9'298,787.855 06%20'33"939 79%56'56"219
30 575,750.823 9'298,787.855 06%20'36"146 | 80%18'54"349

|
|

RELACION DE COORDENADAS DE LAS ESQUINAS DE LAS PARCÉLAS

EXTENSION

Punto Coordenadas Planas U.T.M.
1 575,750.823 m E | 9'416,436.472 m N
2 575,750.823 mE | 9'398,787.855 m N
3 587,510.605 m E | 9'398,787.855 m N
2 589,878.564 m E | 9'395,234,116 mN
5 575,750.823 m E | 9'388,787.855 mN
6 585,750.823 m E | 9'388,787.855 m N
7 592,329.771 m E | 9/388,787.855 m N
8 595,750.823 m E | 9'379,791.068 m N
9 575,750.823 m E | 9/368,787.855 m N
10 | 585,750.823 mE | 9'368,787.855 mN
11 595,750.823 m E | 9'368,787.855 m N
12 575,750.823 m E | 9'358,787.855 m N
13 | 595,750.823 mE | 9'358,787.855 mN
14 575,750.823 m E | 9'348,787.855 m N
15 595,750.823 m E | 9'348,787.855 m N
16 607,539.875 m E | 9'348,787.855 m N
17 575,750.823 m E | 9/338,787.855 m N
18 595,750.823 m E | 9'338,787.855 m N
19 611,342.401 mE | 9'338,787.855 m N
20 575,750.823 m E | 9'328,787.855 mN
21 595,750.823 m E | 9'328,787.855 m N
22 615,144.927 m E | 9'328,787.855 m N
23 616,250.823 m E | 9'325,879.538 m N
24 | 575,750.823 mE | 9'318,787.855 m WN
25 595,750.823 mE | 9'318,787.855 m N
26 616,250.823 m E | 9'318,787.855 mN
27 575,750.823 m E | 9'308,787.855 m N
28 595,750.823 mE | 9'308,787.855 m N
29 616,250.823 m E | 9'308,787.855 m N
30 575,750.823 m E | 9'298,787.855 m N
31 595,750.823 mE | 9'298,787.855 m N
32 616,250.823 m E | 9'298,787.855 m N-
(Áreas por Parcelas) =
Parcela Área

1 10,377.195 ha
2 14,497.042 ha
EN 20,000.000 ha
4 18,461.076 ha
5 20,000.000 ha
6 20,000.000 ha
7 18,274.926 ha
8 20,000.000 ha
9 13,690.316 ha
10 20,000.000 ha
11 17,492.842 ha
12 20,000.000 ha
13 20,339.185 ha
14 20,000.000 ha
15 |  20,500.000 ha
16 l_20,000.000 ha
17 20,500.000 ha

|
]

|
|

SERIEB NO 1427634
y 44634

314,132.582 ha

Total = : -

08 Parcelas regulares de 20,000.000 ha c/u = |160,000.000 ha
02 Parcelas regulares de 20,500.000 ha c/u = 41,000,000 ha
07 Parcelas irregulares de áreas diversas = |113,132.582 ha
Total 17 Parcelas = 314,132.582 ha

Las Coordenadas, Distancias, Áreas y Azimuts mencionados en este anexo, se

refieren al Sistema de Proyección Universal Transversal Mercator (U.T.M)

Esferoide Internacional, Zona 17 (Meridiano Central 81”00'00")

Referido al Datum Geodésico Mundial WGS 84
En caso de discrepancias de las Coordenadas U.T.M. con las Coordenadas

Geográficas o con las Distancias, Áreas y Azimuts, las Coordenadas U.T.M.

serán consideradas correctas. =

= ANEXO “B” =
MAPA DEL ÁREA DE CONTRATO - LOTE XXVIII

LOTE XXVI

é ACA CONÍRATO GE UECACI PASA
1 i PROL OY Orion ca
- Q, SA o Il PICAS BA

to A y

y, ES

A Lo

ANEXO "C- 1"

= CARTA FIANZA PARA EL PRIMER PERIODO DEL PROGRAMA

CARTA FIANZA N”*

Lima, =

Señores=

PERUPETRO S.A.

Ciudad.

De nuestra consideración:=
Por la presente, nosotros.... (Entidad del sistema financiero)... nos
constituimos en fiadores solidarios de PITKIN PETROLEUM PERU XXVIII S.A.C.,
en adelante llamado el Contratista, ante PERUPETRO S.A., en adelante
llamada PERUPETRO, por el importe de sesenta mil y 00/100 Dólares - (US$
60,000.00) a fin de garantizar el fiel cumplimiento de las obligaciones
del Contratista bajo el programa mínimo de trabajo del primer período de la
fase de exploración, contenidas en la cláusula cuarta del Contrato de

Licencia para la Exploración y Explotación de Hidrocarburos en el Lote

XXVIII, suscrito con PERUPETRO (en adelante llamado Contrato).
La obligación que asume ....(Entidad del sistema financiero) ...... bajo la

presente fianza se limita a pagar a PERUPETRO la suma de sesenta mil y

00/100 Dólares (US$ 60,000.00) requerida en su solicitud de pago.
l. Esta fianza es solidaria, sin beneficio de excusión, irrevocable,
incondicional y de realización automática, pagadera a la presentación
dentro del plazo de vigencia de la misma, de una carta notarial dirigida
por PERUPETRO a .... (Entidad del sistema financiero).... solicitando el
pago de sesenta mil y 00/100 Dólares (US$ 60,000.00), declarando que el
Contratista no ha cumplido con todo o parte de la obligación antes referida
y acompañando a dicha carta, como único recaudo y justificación, una copia
certificada de la carta notarial dirigida por PERUPETRO al Contratista
exigiéndole el cumplimiento de la obligación antes referida y
notificándole su intención de hacer efectiva la fianza; dicha carta
notarial. de PERUPETRO al Contratista deberá haber sido entregada a éste por
lo menos veinte (20) Días calendario antes de la fecha en que PERUPETRO
presente la reclamación de pago a ....(Entidad del sistema financiero).....
2. La presente fianza expirará a más tardar el ..... a menos que con
anterioridad a esa fecha ... (Entidad del sistema financiero)... reciba una

carta de PERUPETRO liberando a ....(Entidad del sistema financiero). Y

al Contratista de toda responsabilidad bajo la presente fianza, en cuyo

caso la presente fianza será cancelada en la fecha de recepción de la

mencionada carta de PERUPETRO.=
/ serIEB N0 1427635

edes, devengará un interés equivalente a la Tasa Activa en Moneda
Ítranjera (TAMEX) de las Instituciones del Sistema Financiero que publica

la Superintendencia de Banca y Seguros aplicable durante el período de

retraso o la tasa que la sustituya. Los intereses serán calculados a partir

|

de la fecha de la recepción de la carta notarial dirigida por PERUPETRO a

(Entidad del sistema financiero).

Atentamente, =

(Entidad del sistema financiero)=

= ANEXO "C-2"=

CARTA FIANZA PARA EL SEGUNDO PERIODO DEL PROGRAMA MÍNIMO DE TRABAJO==

CARTA FIANZA N*

ente, nosotros.... (Entidad del sistema financiero)... nos
n fiadores solidarios de PITKIN PETROLEUM PERU XXVIII S.A.C.,
lamado el Contratista, ante PERUPETRO S.A., en adelante

| 5 llalada PERUPETRO, por el importe de trescientos sesenta mil y 00/100

obligabtiones del Contratista bajo el programa mínimo de trabajo del
segundo período de la fase de exploración, contenidas en la cláusula
cuarta del Contrato de Licencia para la Exploración y Explotación de

Hidrocarburos en el Lote XXVIII, suscrito con PERUPETRO (en adelante

llamado Contrato).
La obligación que asume ..'.. (Entidad del sistema financiero) ...... bajo la
presente fianza se limita a pagar a PERUPETRO la suma'de trescientos

sesenta mil y 00/100 Dólares (US$ 360,000.00) requerida en su solicitud de

pago.= ===
1. Esta fianza es solidaria, sin beneficio de excusión, irrevocable,
incondicional y de realización automática, pagadera a la presentación
dentro del plazo de vigencia de la misma, de una carta notarial dirigida
por PERUPETRO a .... (Entidad del sistema financiero).... solicitando el
pago de trescientos sesenta mil y 00/100 Dólares (US$ 360,000.00),
declarando que el Contratista no-ha cumplido con todo o-parte de la

obligación antes referida y acompañando a dicha carta, como único recaudo y
|

|
|

justificación, una copia certificada de la carta notarial dirigida por
PERUPETRO al Contratista exigiéndole el cumplimiento de la obligación antes
referida y notificándole su intención de hacer efectiva la fianza; dicha
carta notarial de PERUPETRO al Contratista deberá haber sido entregada a
éste por lo menos veinte (20) Días calendario antes de la fecha en que

PERUPETRO presente la reclamación de pago a ....(Entidad del sistema

financiero).....
2. La presente fianza expirará a más tardar el ..... a menos que con

(Entidad del sistema financiero) reciba una

anterioridad a esa fecha

carta de PERUPETRO liberando a ....(Entidad del sistema financiero).... y
al Contratista de toda responsabilidad bajo la presente fianza, en cuyo

caso la presente fianza será cancelada en la fecha de recepción de la

mencionada carta de PERUPETRO
3. Toda demora por nuestra parte para honrar la presente fianza a favor de
ustedes, devengará un interés equivalente a la Tasa Activa en Moneda
Extranjera (TAMEX) de las Instituciones del Sistema Financiero que publica
la Superintendencia de Banca y Seguros aplicable durante .el período de
retraso o la tasa que la sustituya. Los intereses serán calculados a partir

de la fecha de la recepción de -la carta notarial dirigida por PERUPETRO a

(Entidad del sistema financiero)...

Atentamente,

ANEXO "C-3"

CARTA FIANZA PARA EL TERCER PERIODO DEL PROGRAMA MÍNIMO DE TRABAJO:

CARTA FIANZA N”

Lima,

Señores=

PERUPETRO S.A.

Ciudad.=

Por la presente, nosotros.... (Entidad del sistema financiero)... nos

constituimos en fiadores solidarios de PITKIN PETROLEUM PERU XXVIII S.A.C.,
en “adelante llamado el Contratista, ante PERUPETRO S.A., en adelante
llamada PERUPETRO, por el ¡importe de doscientos diez mil y 00/100 Dólares
(US$ 210,000.00) a fin de garantizar el fiel cumplimiento de las
obligaciones del Contratista bajo el programa mínimo de trabajo del tercer

período de la fase de exploración, contenidas en la cláusula cuarta del
serie N9 1427636 44636

rato de Licencia para la Exploración y Explotación de Hidrocarburos en

ote XXVIII, suscrito con PERUPETRO (en adelante llamado Contrato) .=
bajo la

á obligación que asume ....(Entidad del sistema financiero)

presente fianza se limita a pagar a PERUPETRO la suma de doscientos diez

mil y 00/100 Dólares (US$ 210,000.00) requerida en su solicitud de pago.
l 1. Esta fianza es solidaria, sin beneficio de excusión, irrevocable,
incondicional y de realización automática, pagadera a la presentación
dentro del plazo de vigencia de la misma, de una carta notarial dirigida
por PERUPETRO a .... (Entidad del sistema financiero).... solicitando el
pago de doscientos diez mil y 00/100 Dólares (US$ 210,000.00), declarando
que el Contratista no ha cumplido con todo o parte de la obligación antes
referida y acompañando a dicha carta, como único recaudo y justificación,
una copia certificada de la carta notarial dirigida por PERUPETRO al

> Contratista exigiéndole el cumplimiento de la obligación antes referida y

tificándole su intención de hacer efectiva la fianza; dicha carta
ial de PERUPETRO al Contratista deberá haber sido entregada a éste por
s veinte (20) Días calendario antes de la fecha en que PERUPETRO

/ e presenta la reclamación de pago a .... (Entidad del sistema financiero).....
ente fianza expirará a más tardar el ..... a menos que. con

a esa fecha ... (Entidad del sistema financiero)... reciba una

ta de PERYPETRO liberando a ....(Entidad del sistema financiero)..
mbr al ¿Contratista de toda responsabilidad bajo la presente fianza, en cuyo

caso la presente fianza será cancelada en la fecha de recepción de la

| mencionada carta| de PERUPETRO.
3. Toda demora por nuestra parte para honrar la presente fianza a favor de

ustedes, devengará un interés equivalente a la Tasa Activa en Moneda

| ' Extranjera (TAMEX) de las Instituciones del Sistema Financiero que publica

la Superintendencia de Banca y Seguros aplicable durante el período de

retraso o la tasa que la sustituya. Los intereses serán calculados a partir

de la fecha de la recepción de la carta notarial dirigida por PERUPETRO a

(Entidad del sistema financiero)...====

Atentamente, ===

|
|
|

(Entidad del sistema financiero)
ANEXO "C-4"

CARTA FIANZA PARA EL CUARTO PERIODO DEL

CARTA FIANZA N*=

1 Lima,=

Señores===

]
l
l

PERUPETRO S.A.

Ciudad.= ==

De nuestra consideración:
Por la presente, nosotros.... (Entidad del «sistema financiero)... nos
constituimos en fiadores solidarios de PITKIN PETROLEUM PERU XXVIII S.A.C.,
en adelante llamado el Contratista, ante PERUPETRO S.A., en adelante
llamada PERUPETRO, por el importe de doscientos diez mil y 00/100 Dólares
(US$ 210,000.00) a fin de garantizar el- fiel cumplimiento de las
obligaciones del Contratista bajo el programa mínimo de trabajo del cuarto
período de la fase de exploración, contenidas en la cláusula cuarta del

Contrato de Licencia para la Exploración y Explotación de Hidrocarburos en

el Lote XXVIII, suscrito con PERUPETRO (en adelante llamado Contrato).
La obligación que asume .... (Entidad del sistema financiero) ...... bajo la
presente fianza se limita a pagar a PERUPETRO la suma de doscientos diez
mil y 00/100 Dólares (US$ 210,000.00) requerida en su solicitud de pago.==
1. Esta fianza es solidaria, sin beneficio de excusión, irrevocable,
incondicional y de realización automática, pagadera a la presentación
dentro del plazo de vigencia de la misma, de una carta notarial dirigida
por PERUPETRO a .... (Entidad del sistema financiero).... solicitando el
pago de doscientos diez mil y 00/100 Dólares (US$ 210,000.00), declarando
que el Contratista no ha cumplido con todo o parte de la obligación antes
referida y acompañando a dicha carta, como único recaudo y justificación,
una copia certificada de la carta notarial dirigida por PERUPETRO al
Contratista exigiéndole el cumplimiento de la obligación antes referida y
notificándole su intención de hacer efectiva la fianza; dicha carta
notarial de PERUPETRO al Contratista deberá haber sido entregada a éste por

lo menos veinte (20) Días calendario antes de la fecha en que PERUPETRO

presente la reclamación de pago a ....(Entidad del sistema financiero).....
2. La presente fianza expirará a más tardax el ..... a menos que con
anterioridad a esa fecha ... (Entidad del sistema financiero)... reciba una
carta de PERUPETRO liberando a ....(Entidad del sistema financiero).... y

al Contratista de toda responsabilidad bajo la presente fianza, en cuyo

caso la presente fianza será cancelada en la fecha de recepción de la

mencionada carta de PERUPETRO.= === ===
3. Toda demora por nuestra parte para honrar la presente fianza a favor de
ustedes, devengará un interés equivalente a la Tasa Activa en Moneda
Extranjera (TAMEX) de las Instituciones del Sistema Financiero que publica
la Superintendencia de Banca y Seguros aplicable durante el período de

retraso o la tasa que la sustituya. Los intereses serán calculados a partir
il

serieg N0 1427637 14637

GÉS a fecha de la recepción de-la carta notarial dirigida por PERUPETRO a

(Entidad del sistema financiero)=
= ANEXO "C-5"==

CARTA FIANZA PARA EL QUINTO PERIODO DEL PROGRAMA MÍNIMO DE TRABAJ!

Lima, =

Señores
PERUPETRO S.A.=
Ciudad

De nuestra consideración
Por la presente, nosotros.... (Entidad del sistema financiero)... nos
constituimos en fiadores solidarios de PITKIN PETROLEUM'PERU XXVIII S.A.C.,

adelante llamado el Contratista, ante PERUPETRO S.A., en adelante
10,000.00). a fin de garantizar el fiel cumplimiento de las

obligaciknes del Contratista bajo el programa mínimo de trabajo del quinto

la fase de exploración, contenidas en la cláusula cuarta del

presente fianzalse limita a pagar_a PERUPETRO la suma de doscientos diez

mil y 00/100 Dólares (US$-210,000,00) requerida en su solicitud de pago
1. Esta fianza es solidaria, sin beneficio de excusión, irrevocable,
incondicional y de realización automática, Pagadera a lá presentación
dentro del plazo de vigencia de la misma, de una carta notarial dirigida
por PERUPETRO a .... (Entidad del sistema financiero).... solicitando el
pago de doscientos diez mil y 00/100 Dólares (US$ 210,000.00), declarando
que el Contratista no ha cumplido con todo o-parte de la obligación antes
referida y acompañando a dicha carta, como único recaudo y justificación,

una copia certificada de la carta notarial dirigida por PERUPETRO al

| Contratista exigiéndole el cumplimiento de la obligación antes referida y

notificándole su intención de hacer efectiva la fianza; dicha carta
notarial de PERUPETRO al Contratista deberá haber sido entregada a éste por
lo menos veinte (20) Días calendario antes de la fecha en que PERUPETRO

presente la reclamación de pago a . (Entidad del sistema financiero).....

2. La presente fianza expirará a más tardar el ..... á menos que con
anterioridad a esa fecha ... (Entidad del sistema financiero)... reciba una

carta de PERUPETRO liberando a (Entidad del sistema financiero).... y

al Contratista de toda responsabilidad bajo la presente fianza, en cuyo

caso la presente fianza será cancelada en la fecha de recepción de la

mencionada carta de PERUPETRO.
3. Toda demora por nuestra parte para honrar la presente fianza a favor de
ustedes, devengará un interés equivalente a la Tasa Activa en Moneda
Extranjera (TAMEX) de las Instituciones del Sistema Financiero que publica
la Superintendencia de Banca y Seguros aplicable durante el período de
retraso O la tasa que la sustituya. Los intereses serán calculados a partir

de la fecha de la recepción de la carta notarial dirigida por PERUPETRO a

(Entidad del sistema financiero)...

Atentamente,

(Entidad del sistema financiero) =
ANEXO "D"
GARANTÍA CORPORATIVA

Señores.

PERUPETRO S.A.=
Av. Luis Aldana 320=

Por el presente documento PITKIN PETROLEUM PLC, de conformidad con el
acápite 3.11 del Contrato de Licencia para la Exploración y Explotación de
Hidrocarburos en el Lote XXVIII a ser suscrito por PERUPETRO S.A.
("PERUPETRO") y PITKIN PETROLEUM PERU XXVIII S.A.C., garantiza
solidariamente ante PERUPETRO el cumplimiento por PITKIN' PETROLEUM PERU
XXVIII S.A.C., de todas las obligaciones que ésta asuma en el programa
mínimo de trabajo descrito en el acápite 4.6 del Contrato, así como la
ejecución por PITKIN PETROLEUM PERU XXVIII 'S.A.C., de cada uno de los
programas anuales de Explotación, tal como puedan ser reajustados O

cambiados, que ésta presente a PERUPETRO en cumplimiento del acápite 5.3

del Contrato.=
Esta garantía subsistirá mientras sean exigibles las obligaciones de PITKIN
PETROLEUM PERU XXVIII S.A.C., derivadas del Contrato. Para los efectos de
esta garantía PITKIN PETROLEUM PLC, se somete a las leyes de la República

del Perú, renuncia expresamente a toda reclamación diplomática y se somete
|
]
]

seres N9 1427638

44638

usula vigésimo primera del Contrato.=
1

entamente,=

Garante Corporativo=

(Persona legalmente autorizada)=

ANEXO "E"

PROCEDIMIENTO CONTABLE

1. DISPOSICIONES GENERALES

1.1 PROPÓSITO =
El propósito del presente anexo esií el de establecer normas y
procedimientos de contabilidad que permitan determinar los ingresos,

inversiones, gastos y costos operativos del Contratista para efectos

' del cálculo del Factor R a que se refiere la cláusula octava del

Contrato.=

términos utilizados en el presente anexo que han sido definidos
cláusula primera del Contrato, tendrán el significado que se
rga en dicha cláusula. Los términos contables incluidos en el
anexo, tendrán el significado que les otorgan las normas y

“contables aceptadas en el Perú y en la industria petrolera

a). El Contratista llevará su contabilidad de conformidad con las)

normas. legales vigentes, con los principios y prácticas
contables establecidos y aceptados en el Perú y en la industria

- petrolera internacional, y de acuerdo con lo dispuesto en el

presente Procedimiento Contable.=
b) El "Manual de Procedimientos Contables" al que se refiere el

acápite 18.1 del Contrato, deberá considerar las estipulaciones

contenidas en el presente anexo.

2. REGISTROS CONTABLES, INSPECCIÓN Y AJUSTES===

2.1 SISTEMAS DE CUENTAS===
Para efectos de la determinación del Factor R, el Contratista llevará
un sistema especial de cuentas para registrar en ellas, en Dólares,
los ingresos percibidos y egresos efectuados, con relación a las
Operaciones del Contrato. Este sistema constará de dos cuentas

/ principales; la Cuenta de Ingresos del Factor R, y la Cuenta de

Egresos del Factor R
TIPO DE CAMBIO
Las transacciones efectuadas en moneda nacional, serán registradas al
tipo de cambio venta vigente en el Día en que se efectuó el
desembolso o se percibió el ingreso. Las transacciones efectuadas en

Dólares y la valorización de la producción, se registrarán de

conformidad con lo estipulado en el punto 3.3 del presente anexo

DOCUMENTACIÓN DE SUSTENTO=

El Contratista mantendrá en sus archivos la documentación original de

sustento de los cargos efectuados a las cuentas del Factor R.=

ESTADO DE CUENTAS DEL FACTOR R=
El Contratista presentará a PERUPETRO, dentro de los treinta (30)
Días siguientes a la fecha de Declaración de Descubrimiento Comercial
de Hidrocarburos, un Estado Mes a Mes de las Cuentas de Ingresos y
Egresos del Factor R correspondiente al período transcurrido entre
la Fecha de Suscripción y el semestre anterior a la fecha de
Declaración de Descubrimiento Comercial de Hidrocarburos,

entendiéndose para todo efecto en este acápite, un semestre de enero

a junio y el otro de julio a diciembre.===
En adelante, el Contratista presentará a PERUPETRO, dentro de los
quince (15) Días siguientes a la terminación del més de enero y julio
de cada año calendario, un Estado Mes a Mes de las Cuentas de

Ingresos y Egresos del Factor R correspondiente al semestre anterior.

a) Estado de la Cuenta de Ingresos del Factor R
El Estado Mes a Mes de la Cuenta de Ingresos incluye la
valorización de la Producción Fiscalizada correspondiente al
semestre reportado. Asimismo, contendrá en forma detallada, y
clasificadas por naturaleza, todas las transacciones por las que
el Contratista ha percibido ingresos, incluyendo la fecha en que
éste se percibió efectivamente, así como una descripción corta de
la transacción, número del comprobante contable, monto en Dólares,

o en moneda nacional y 'en Dólares si el ingreso se percibió en

b) Estado de la Cuenta de Egresos del Factor R =
El Estado Mes a Mes de la Cuenta de Egresos contendrá en forma
detallada y clasificadas por naturaleza, todas las transacciones
por las que el Contratista ha efectuado désembolsos, incluyendo la
fecha en que éste se realizó efectivamente, así como una
descripción corta de la transacción, número del' comprobante

contable, monto en Dólares, o en moneda nacional y en Dólares si
series N9 1427639
j 44639

el desembolso se realizó en moneda nacional, indicando el tipo de

cambio correspondiente.
INSPECCIÓN CONTABLE Y AJUSTES====

a) Los libros de contabilidad y la documentación original de

sustento de las transacciones incluidas en cada Estado de

Cuenta serán puestos a disposición, en horas de oficina, de los

representantes autorizados de PERUPETRO para su inspección,

cuando éstos lo requieran.=
La inspección de los libros de contabilidad y de la
documentación de sustento, se realizará de conformidad con las

normas de auditoría generalmente aceptadas, incluyendo

procedimientos de muestreo, cuando el caso lo requiera. =
b) Los Estados de Cuentas del Factor R se considerarán aceptados,

si PERUPETRO no los objetara, por escrito, en el plazo máximo

de veinticuatro (24) Meses computados a partir de la fecha de

su presentación a PERUPETRO.= ===
El Contratista deberá responder  documentadamente las
observaciones formuladas por PERUPETRO dentro de los tres (3)
eses siguientes a la recepción de la comunicación con la que

PRRUPETRO formuló las observaciones. Si el Contratista no

liera con el plazo antes referido, las observaciones de

PERUPETRO se tendrán por aceptadas.

Rica

) Toda discrepancia derivada de una inspección contable deberá
ser résuelta por las Partes en el plazo máximo de tres (3)
Meses, computados a partir de la fecha en que PERUPETRO recibió

la respuesta del Contratista. Vencido el referido plazo, la

] discrepancia será puesta a consideración del Comité de
Supervisión, para que proceda según lo estipulado en el acápite
7.4 del Contrato. De persistir la discrepancia las Partes
podrán acordar que dicha discrepancia sea revisada por una
firma de auditoría externa previamente aceptada por PERUPETRO,
oO que se proceda de conformidad con lo estipulado en el acápite

21.3 del Contrato. El fallo arbitral o el dictamen de los

auditores externos, serán considerados como definitivos.=
a) Si como resultado de la inspección contable se estableciera que
en un determinado período debió aplicarse un Factor R distinto
al que se aplicó, se procederá a realizar los ajustes

correspondientés. Todo ajuste devengará intereses de acuerdo a

lo establecido en el acápite 8.5 del Contrato.
INGRESOS Y EGRESOS EN LAS CUENTAS DEL FACTOR R

INGRESOS:

Se reconocerán como ingresos y se registrarán en la Cuenta' de.

Ingresos del Factor R, los siguientes

a) La valorización de la Producción Fiscalizada de Hidrocarburos,

según lo estipulado en la cláusula octava del Contrato.
b) Enajenación de activos que fueron adquiridos por el Contratista

para las Operaciones del Contrato, y cuyo costo fue registrado

en la Cuenta de Egresos del Factor R.
c) Servicios prestados a terceros en los que participa [personal
cuyas remuneraciones y beneficios son registrados a la Cuenta
de Egresos del Factor R, y/o en los que se utiliza bienes cuyo

costo de adquisición ha sido registrado en la Cuenta de Egresos

del Factor R=
d) Alquiler de bienes de propiedad del Contratista cuyo costo de
adquisición fue registrado en la Cuenta de Egresos del Factor

R, o subarriendo de bienes cuyo alquiler es cargado en la

Cuenta de Egresos del Factor R.=
e) Indemnizaciones obtenidas de seguros tomados con relación a las
actividades del Contrato y a bienes siniestrados, incluyendo
las indemnizaciones de seguros por lucro cesante. No están

considerados los ingresos obtenidos como resultado de contratos

£) Otros ingresos que representan créditos aplicables a cargos

efectuados a la Cuenta de Egresos del Factor R.=

EGRESOS==========iS================== =
A partir de la Fecha de Suscripción, se reconocerán todas las
inversiones, gastos y costos operativos que se encuentren debidamente

sustentados /con 'el comprobante de pago correspondiente. Sin embargo,

este reconocimiento estará sujeto a las siguientes limitaciones:

a) En cuanto al personal: =
Las remuneraciones y beneficios otorgados al personal del
Contratista asignado permanente o temporalmente a las
Operaciones. Para ello, el Contratista deberá poner a
disposición de PERUPETRO S.A., en el momento que éste lo
requiera, la planilla y la política de personal de la empresa.
Se registrarán en general todas las remuneraciones y beneficios

del personal operativo y “administrativo del Contratista
serieg N2 1427640
44640

incurridos en la ejecución de las Operaciones, clasificándolos

según su naturaleza.

En caso que el Contratista desarrollara otras actividades

diferentes a las del Contrato, los costos del personal asignado

temporal o parcialmente a las Operaciones, se cargarán a la

Cuenta de Egresos de conformidad con lo estipulado en el

literal h) de este punto 3.2.

b) En cuanto a servicios de Afiliadas
En los servicios recibidos de Afiliadas, los cobros serán

competitivos con aquellos en los cuales el servicio pudiera ser

prestado por otras compañías.

c) En cuanto a los materiales y equipos:

Los materiales y equipos que adquiera el Contratista, serán

> 3 registrados en la Cuenta de Egresos del Factor R de acuerdo con

| ” 5 y lo indicado a continuación: =
jas]

- Materiales y equipos nuevos (condición "A") ============

na

Como condición "A" serán considerados aquellos materiales

y equipos nuevos, que “están en condición de ser
utilizados sin reacondicionamiento alguno, y se
registrarán al precio de la correspondiente factura
comercial más aquellos costos generalmente aceptados por

la práctica contable, incluyendo los costos adicionales

de importación si fuera el caso.=

- MaderiáTes y equipos usados (condición "B")============
Ñ

Comó condición "B" serán considerados aquellos materiales
y equipos que no siendo nuevos están en condición de ser
utilizados sin reacondicionamiento alguno, Y se
registrarán al setenta y cinco por ciento (75%) del

precio al que se cotizan en ese momento los materiales y

equipos nuevos, o al precio de compra según la
correspondiente factura comercial, lo que resultare
menor

- Materiales y equipos (condición "C")==================

Como condición "C" serán considerados aquellos materiales
y equipos que pueden ser utilizados para su función
original después de un adecuado reacondicionamiento, y se
registrarán al cincuenta por ciento (50%) del precio al

que se cotizan en ese momento los materiales y equipos
d)

e)

£)

9)

h)

nuevos, o al precio de compra según la correspondiente

factura comercial, lo que resultare menor.=

En cuanto a fletes y gastos de transporte:=
Sólo se reconocerá los gastos de viaje del personal del
Contratista y de sus familiares, así como los gastos de

transporte de efectos personales y menaje de casa, de acuerdo a

la política interna de la empresa. =
En el transporte de equipos, materiales y suministros
necesarios para las Operaciones, el Contratista evitará el pago
de "falsos fletes". De darse el caso, el reconocimiento de

tales desembolsos estará supeditado a la expresa aceptación por

escrito de PERUPETRO.

En cuanto a los seguros:
Las primas y costos netos de los seguros colocados total o.
parcialmente en Afiliadas del Contratista, serán reconocidos
únicamente en la medida en que éstos: se cobren en forma"

competitiva respecto a compañías de seguros que no tengan

relación con el Contratista

No- se debe considerar los pagos efectuados como resultado de

contratos de cobertura de precios “hedging”.

Sólo se reconocerán los tributos pagados con relación a

actividades inherentes al Contrato.

En cuanto a gastos de investigación:
Los gastos de investigación para el desarrollo de nuevos
equipos, materiales, procedimientos y técnicas a utilizarse en
la búsqueda, desarrollo y producción de Hidrocarburos, así como

gastos de perfeccionamiento de los mismos, serán reconocidos

previa aprobación por escrito de PERUPETRO.=

En cuanto a la asignación proporcional de gastos en general
Si el Contratista desarrollara otras actividades además de las
del Contrato, oO tuviese suscrito con PERUPETRO más de un
contrato, los costos del personal técnico y administrativo, los
gastos de mantenimiento de oficinas administrativas, 108 gastos
y costos de operación de almacenes, así como otros gastos y
costos indirectos, se cargarán a la Cuenta de Egresos del
Factor R sobre una base de asignación proporcional de gastos

que obedecerá a una política previamente propuesta por el

Contratista y aceptada por PERUPETRO.
serteg N2 1427641 44641

OPORTUNIDAD DEL REGISTRO:
a) Los ingresos correspondientes a la valorización

de la
Producción Fiscalizada de Hidrocarburos de un determinado mes

calendario, se registrarán como ingresos del mes calendario en

el que los Hidrocarburos fueron fiscalizados.=
b) Los ingresos a que se refieren los literales b), Cc), d), e) y
f) del punto 3.1 del presente anexo, se cargarán a la Cuenta de
Ingresos en el momento en que efectivamente se percibieron.==

c) Los egresos se registrarán en el momento en que se efectuó el

pago correspondiente.

4. INGRESOS Y EGRESOS NO RECONOCIDOS=

4.1 INGRESOS NO RECONOCIDOS

Para efectos del cálculo del Factor R, no se reconocerán como

ingresos, los siguientes:

a) Ingresos financieros en general.
) Ingresos percibidos por la prestación de servicios o enajenación

de bienes de propiedad del Contratista, efectuadas antes de la

Fecha de Suscripción del Contrato.

ngresos percibidos por actividades no. relacionadas con las

/ Okeraciones del Contrato.=

RECONOCIDOS

EGRESOS

a) Las Inversiones, gastos y costos incurridos por el Contratista

antes de la Fecha de Suscripción del Contrato

b) “Los gastos de intereses sobre préstamos, incluyendo los

intereses sobre créditos de los proveedores.

c) Los gastos financieros en general.
a) Los costos incurridos por la toma de inventarios en caso de
efectuarse alguna cesión de derechos del Contratista en virtud

del Contrato.

A e) Depreciación y amortización de activos.
£) Montos que se paguen como consecuencia del incumplimiento de
obligaciones del Contrato, así como las multas, sanciones e

indemnizaciones impuestas por las autoridades, inclusive las

impuestas como resultados de júicios
3) Multas, recargos y reajustes derivados del incumplimiento en el

pago oportuno de tributos vigentes en el

h)

i)

3)

k)

1)

11)

m)

REVISIÓN DEL PROCEDIMIENTO CONTABLE= =

Las

Impuesto a la Renta aplicable al Contratista y el Impuesto

aplicable a las utilidades disponibles para el titular: del

exterior, si fuera el caso.====
Impuesto General a las Ventas y de Promoción municipal, excepto

cuando constituya gasto de acuerdo a la Ley del Impuesto a la

Renta.

Las donaciones en general, excepto aquellas previamente

aprobadas por PERUPETRO. =

Gastos de publicidad, excepto aquellos previamente aprobados

por PERUPETRO.=
Los costos y gastos de transporte y comercialización de los

Hidrocarburos más allá del Punto de Fiscalización de la

Producción.=
Las inversiones en ¡instalaciones para el transporte - y
almacenamiento de los Hidrocarburos producidos en el Área de
Contrato, después del Punto de Fiscalización de la Producción.=

Otros gastos e inversiones no vinculados con las Operaciones

del Contrato.==

disposiciones del presente Procedimiento Contable podrán ser

modificadas por acuerdo de las Partes, con la indicación de la fecha

a partir de la cual empezará a regir.

= ANEXO "F"
UNIDADES DE TRABAJO EXPLORATORIO
TABLA DE EQUIVALENCIAS

TABLA DE EQUIVALENCIA DE UNIDADES DE TRABAJO
EXPLORATORIO - UTE
UTE- Noroeste y Otros
Actividad
— Geofísica
Sísmica 2D - Km 0,50
Sísmica 3D - Km” 1,30
Reprocesamiento 2D - Km 0,02
Gravimetría - Km 0,02
Magnetometría - Km 0,02
Estudios por período 20
Pozos Exploratorios
Profundidad - m
o - 1000 0,045xm

1001 - 2000 0,050xm

2001 - 3000 0,055xm

3001 - 4000 0,065xm

4001 a más 0, 075xm

serteg N9 1427642 44642

- Para efecto de valorización de las fianzas establecidas en el
RS PE Shite 3.10, se debe usar la siguiente equivalencia: 1 UTE = US$ 3,000 ===

IS MAS
e Señor Notario se servirá agregar lo que corresponda, insertar los

“PRIUS: documentos que se acompañan, elevar a escritura pública la presente minuta,

y proceder a pasar los partes respectivos al Registro Público de

1 Hidrocarburos.=

Lima, 23 de setiembre de 2011 =
FIRMADO POR PERUPETRO S.A. LA DOCTORA ISABEL MERCEDES TAFUR MARÍN

7

FIRMADO POR PITKIN PETROLEUM PERU XXVIII S.A.C. EL SEÑOR CHRISTOPHER TREVOR

JACKSON
FIRMADO POR PITKIN PETROLEUM P.L.C. EL SEÑOR CHRISTOPHER TREVOR JACKSON ===

FIRMADO POR BANCO CENTRAL DE RESERVA DEL PERÚ LOS SEÑORES RENZO GUILLERMO

ROSSINI MIÑAN y MANUEL MONTEAGUDO VALDEZ

AUTORIZADA LA MINUTA POR OMAR DAVID MACEDO IBERICO
CRITO EN EL REGISTRO DEL COLEGIO DE ABOGADOS DE LIMA BAJO EL NÚMERO: 15607

ENERGIA

Aprueban ntrato de Licencia para, la Exploración y Explotación de

ELAPRESIDENTE DE REPÚBLICA =
CONSIDERANDO :

es política del Gobierno promover el desarrollo de las actividades

Que,
| hidrocarburíferas, fin de garantizar el futuro abastecimiento de
combustibles sobre lal base de la libre competencia;

Que, mediante, el Decreto Supremo N% 042-2005-EM, se aprobó el Texto Único

Ordenado de la Ley Orgánica de Hidrocarburos, que regula las actividades de

hidrocarburos en el territorio nacional; =
Que, conforme lo dispone el literal b) del Artículo 6% del Texto Único
Ordenado de la Ley Orgánica de Hidrocarburos, PERUPETRO S.A. se encuentra
facultado a negociar, celebrar y supervisar, en su calidad de Contratante,

los Contratos para la Exploración y/o Explotación de Hidrocarburos, a que

se refiere el artículo 10% de la citada Ley; =
Que, el artículo 11% del Texto Único Ordenado de la Ley Orgánica de

Hidrocarburos, establece que los Contratos podrán celebrarse, a criterio

del Contratante, previa negociación directa o por convocatoria; = =
Que, mediante Acuerdo de Directorio N% 065-2010, de fecha 13 de mayo de

2010, se aprobaron las Bases del Proceso de Selección N% PERUPETRO-001-

2010, destinado a seleccionar empresas que suscriban futuros Contratos de

Licencia para la Exploración y Explotación de Hidrocarburos;
|
|

|
|
|
|
|
|
|

Que, como resultado del Proceso de Selección N* PERUPETRO-001-2010, la
Comisión encargada de PERUPETRO S.A en fecha 14 de octubre de 2010, otorgó
la Buena Pro de la Convocatoria, para el: Lote XXVIII a favor de PITKIN

PETROLEUM PLC.;
Que, el artículo 15% del Texto Único Ordenado de la Ley Orgánica de
Hidrocarburos, señala que las empresas extranjeras, para celebrar” Contratos
al amparo de dicha Ley, deberán establecer sucursal o constituir una
sociedad conforme a la Ley General de Sociedades, fijar domicilio en la

capital de la República del Perú y/ nombrar Mandatario de nacionalidad

peruana; =
Que, el artículo 20% del Texto Único Ordenado de la Ley Orgánica de

Hidrocarburos, dispone que la extensión y delimitación del área inicial de
Contrato se determinará en cada Contrato en función al potencial
hidrocarburífero, zona geográfica, programa de trabajo mínimo garantizado y

área en que efectivamente se realizarán las actividades de exploración, o

explotación de Hidrocarburos o ambas actividades; = =
Que, al amparo de las facultades señaladas, PERUPETRO S.A. y PITKIN
PETROLEUM PERÚ XXVIII S.A.C., rubricaron el Proyecto de Contrato de
Licencia para la Exploración y Explotación de Hidrocarburos en el Lote
XXVIII, de conformidad con lo establecido en las Bases del Proceso de
Selección N* PERUPETRO-001-2010, ubicado entre las provincias de Sechura,
Piura y Morropón de la Región Piura, Lambayeque de la Región Lambayeque; ==
Que, mediante Acuerdo de Directorio N* 179-2010, de fecha 21 de diciembre
de 2010, el Directorio de PERUPETRO S.A. aprobó el Proyecto de Contrato de
Licencia para la Exploración y Explotación de Hidrocarburos en el Lote

XXVIII, elevándolo al Poder Ejecutivo para su consideración y respectiva

aprobación;
Que, de acuerdo con lo establecido en los artículos 63% y 66% del Texto

Único Ordenado de la Ley Orgánica de Hidrocarburos, en el Decreto

Legislativo N” 668 y demás normas aplicables, es procedente otorgar las

garantías señaladas por estos dispositivos;
De conformidad con lo dispuesto en los numerales 8) y 24) del artículo 118%

de la Constitución Política del Perú y el Texto Único Ordenado de la Ley

Orgánica de Hidrocarburos, aprobado por Decreto Supremo N* 042-2005-EM;

DECRETA: cs
Artículo 1%.- Del lote objeto del contrato =

Aprobar la conformación, extensión, delimitación y nomenclatura del área
inicial del Lote XXVIII, ubicado entre las provincias de Sechura, Piura y
Morropón de la Región Piura, Lambayeque de la Región Lambayeque,
adjudicándolo a PERUPETRO S.A. y declarándolo materia de suscripción del

contrato. El mapa y memoria descriptiva de dicho Lote forman parte

integrante del presente Decreto Supremo.
¡
|
l

serieg N0 1427643

NYárocarburos en el Lote XXVIII, que consta de una (01) Cláusula

Preliminar, veintidós (22) Cláusulas y diez (10) Anexos, a celebrarse entre
PERUPETRO S.A. y PITKIN PETROLEUM PERÓ XXVIII S.A.C., con intervención del
Banco Central de Reserva del Perú, para garantizar a la empresa Contratista
lo establecido en los artículos 63% y 66% del Texto Único Ordenado de la

Ley Orgánica de Hidrocarburos, aprobado por Decreto Supremo N* 042-2005-EM.

Artículo 3%,- De la autorización para suscribir el contrato
Autorizar a PERUPETRO S.A. a suscribir con PITKIN PETROLEUM PERÚ XXVIII
S.A.C., el Contrato de Licencia para la Exploración y Explotación de

Hidrocarburos en el Lote XXVIII, aprobado por el presente Decreto Supremo.

Artículo 4%.- Del refrendo =
El presente Decreto Supremo será refrendado por el Ministro de Economía y

Finanzas y por el Ministro de Energía y Minas. =
en la Casa de Gobierno, en Lima, a los veintisiete días del mes de

ALAN GARSÍA PÉREZ

INSERFO NÚMERO DQS: ==

í 3 >
Pongo en su conocimiento que en la Sesión de Directorio No. 29-2010,

realizada el día 21 de Diciembre del 2010, el Directorio adoptó el Acúerdo

siguiente: =
APRUEBAN PROYECTO DE CONTRATO DE LICENCIA PARA LA EXPLORACIÓN Y EXPLOTACIÓN

DE HIDROCARBUROS EN EL LOTE XXVIII. =

ACUERDO DE DIRECTORIO No. 179-2010

San Borja, 21 de Diciembre del 2010 =
Visto el Memorando No. EECN-0125-2010, de 17 de Diciembre del 2010, por el

que se solicita la aprobación del Proyecto de Contrato de Licencia para la

Exploración y Explotación de Hidrocarburos en el Lote XXVIII, y, =

Considerando: =
Que, el Artículo 11% del Texto Único Ordenado de la Ley No. 26221, Ley
Orgánica de Hidrocarburos, aprobado por Decreto Supremo No. 042-2005-EM,
establece que los Contratos podrán celebrarse, a criterio del Contratante,
previa negociación directa o por convocatoria; y, que los Contratos se

aprobarán por Decreto Supremo refrendado por los Ministros de Economía y
Finanzas y de Energía y-Minas, en un plazo no mayor de 60 (sesenta) días de

iniciado el trámite de aprobación ante el Ministerio de Energía y Minas por

la Entidad Contratante; =
Que, mediante Acuerdo de Directorio No. 065-2010, de 13/ de Mayo del 2010,
se aprobaron las Bases del Proceso de Selección No. PERUPETRO- 001-2010,
para la selección de empresas, para suscripción de futuros Contratos de

Licencia de Exploración y Explotación de Hidrocarburos, sobre las áreas

concursadas;
Que, como resultado del mencionado Proceso de Selección No. PERUPETRO-001-
2010, con fecha 14 de Octubre del 2010, la Comisión encargada del referido

Proceso, otorgó la Buena Pro, de la Convocatoria, a PITKIN PETROLEUM PLC.,

por el Lote XXVIII; =
Que, el Artículo 15% del Texto Único Ordenado de la Ley No. 26221, Ley
Orgánica de Hidrocarburos, aprobada por Decreto Supremo No. 042-2005-EM,
establece que las empresas extranjeras, para celebrar Contratos al amparo
de dicha Ley, deberán establecer sucursal o constituir una sociedad

conforme a la Ley,General de Sociedades, fijar domicilio en la capital de

la República del Perú y nombrar Mandatario de nacionalidad peruana;
Que, las Comisiones del Proceso de Selección de PERUPETRO S.A. y de PITKIN
PETROLEUM PERÚ XXVIII S.A.C., rubricaron el Proyecto de Contrato de
Licencia para la Exploración y Explotación de Hidrocarburos en el Lote

XXVIII, de conformidad con lo establecido en las Bases del citado Proceso

de Selección; = =
Que, en el Informe Técnico - Legal - Económico No. 035-2010, se concluye
que el Proyecto de Contrato de Licencia para la Exploración y Explotación
de Hidrocarburos en el Lote XXVIII se ajusta al Modelo de Contrato incluido
como Anexo "C", en las Bases del Proceso de Selección No. PERUPETRO-001-
2010; y, cumple con las disposiciones del Texto Único Ordenado de la Ley
No. 26221, Ley Orgánica de Hidrocarburos, aprobado por Decreto Supremo No.

042-2005-EM, "y sus Reglamentos; y se eleva a la Gerencia General para los

trámites que correspondan conforme a Ley; =
De conformidad con el Artículo 44” del Estatuto Social de PERUPETRO S.A.;

El Directorio, por unanimidad;

ACORDÓ: =
1. Aprobar el Proyecto de Contrato de Licencia para la Exploración y

Explotación de Hidrocarburos en el Lote XXVIII, a suscribirse entre
PERUPETRO S.A. y PITKIN PETROLEUM PERÚ XXVIII S.A.C.; así como, el Proyecto
de Decreto Supremo que aprobaría el mencionado Contrato, conjuntamente con

el Informe Técnico - Legal - Económico No. 035-2010, los que se adjuntan al

presente Acuerdo y forman parte integrante del mismo.
2: Elevar al señor Ministro de Energía y Minas los Proyectos de Decreto

Supremo y de Contrato de Licencia, referidos en el numeral 1. precedente,
“MERCEDES TAFUR MARÍN (D.N.I. N*08203459) a partir del 26/02/2010.

sera N9 1427644 14614

22 su correspondiente trámite de aprobación por Decreto Supremo, de
GPormidad con el Artículo 11* del Texto Único Ordenado/de la Ley No.

26221, Ley Orgánica de Hidrocarburos, aprobado por Decreto Supremo No. 042-

2005-EM. =
3. Autorizar a la Gerente General de PERUPETRO S.A., a suscribir el

Contrato indicado en el numeral 1. que antecede, una vez que se haya

expedido el correspondiente Decreto Supremo. =

4. Exonerar el presente Acuerdo del trámite de lectura y aprobación de

Acta.

Lo que transcribo a usted para su conocimiento y demás fines. =
(

San Borja, 21 de Diciembre del 2010 =
FIRMADO: DANIEL SABA DE ANDREA - PRESIDENTE DEL DIRECTORIO - PERUPETRO S.A.
FIRMADO: JOSÉ ENRIQUE VERDEGUER HERRERA SECRETARIO GENERAL (E)

"

INSERTO NÚMERO TRES =
ZONA REGISTRAL N* IX. SEDE LIMA ==

FICINA REGISTRAL LIMA

1. Adeptar la Renuncia formulada por el Señor Milton Ubaldo Rodríguez

Cornejo a la encargatura de la Gerencia General de Perupetro S.A.

2. Encargar la Gerencia General de Perupetro S.A. a la Señora ISABEL

La Señora Isabel Mercedes Tafur Marín, continuará ejerciendo las funciones

de Secretaría General, mientras se designe al Profesional que se encargará

del mencionado puesto.
3. Encargar la Jefatura de. la División de Recursos Humanos y Desarrollo de
Personal, al ingeniero FERNANDO ALEJANDRO CARRANZA - RUIZ (D.N,T. No

08236395), a partir de Febrero de 2010. =
Así consta en COPIA: CERTIFICADA del 16/4/2010 otorgada ante NOTARIO RICARDO

FERNANDINI BARREDA en la ciudad de LIMA. La presente corre extendida en el
Libro _de Actas de Directorio (Fs. 115 al 260), legalizado el 07/01/2010,

ante el mismo Notario, bajo registro N* 63281.
El título fue presentado el 19/04/2010 a las 02:08:04 PM horas, bajo el N'

2010-00280537 del Tomo” Diario 0492. Derechos cobrados S/. 62.00 nuevos
soles con Recibo(s) Número(s) 00014200-35 00015627-33.- LIMA, 06 de Mayo de
2010. .

FIRMADO POR MIGUEL ANGEL DELGADO VILLANUEVA

7

REGISTRADOR PÚBLICO
ZONA REGISTRAL N*IX - SEDE LIMA
INSERTO NÚMERO CUATRO =
BANCO CENTRAL DE RESERVA DEL PERÚ =

GERENCIA GENERAL
CARTA No. 020-2011-BCRP =
Lima, 18 de marzo de 2011=

Señora

Isabel Tafur Marín ==

Gerente General (e)
PERUPETRO S.A. =
Ciudad. =
Tengo el agrado de dirigirme a usted con relación a las cartas que, con

fecha 8 de marzo de 2011, hemos recibido para aprobación de la cláusula de
derechos financieros de los proyectos de contratos de licencia para la

exploración y explotación de hidrocarburos que acompañan dichas

comunicaciones y que a continuación se detalla. = =
- Carta GGRL-EECN-82-2011 referida al proyecto de contrato de licencia

- para la exploración y explotación de hidrocarburos en el Lote 174,

ácordada con la empresa TECPETROL LOTE 174 S.A.C. =
- Carta GGRL-EECN-83-2011 referida al proyecto de contrato de licencia

para la exploración y explotación de hidrocarburos en el Lote 179,

acordado con la empresa ECOPETROL DEL PERÚ S.A. = a
- Carta GGRL-EECN-84-2011 referida al proyecto de contrato de licencia
para la exploración y explotación de hidrocarburos en el Lote 183,
acordado con la empresa HYDROCARBON EXPLORATION PLC, SUCURSAL DEL

PERÚ. =

- Carta GGRL-EECN-85-2011 referida al proyecto de contrato de licencia

para la exploración y explotación de hidrocarburos en el Lote 188,
acordado con la empresa HYDROCARBON EXPLORATION PLC. SUCURSAL DEL

PERÚ. =

- Carta GGRL-EECN-86-2011 referida al proyecto de contrato de licencia /

para la exploración y explotación de hidrocarburos en el Lote 176,
acordado con las empresas ECOPETROL DEL PERÚ S.A., REPSOL EXPLORACIÓN
PERÚ, SUCURSAL DEL PERÚ e YPF S.A.C.
- Carta GGRL-EECN-87-2011 referida al proyecto de contrato de licencia

para la exploración y explotación de hidrocarburos en el Lote 180,
acordado con las empresas ECOPETROL DEL PERÚ S.A., REPSOL EXPLORACIÓN
PERÚ, SUCURSAL DEL PERÚ e YPF S.A.C. = -
- Carta GGRL-EECN-88-2011 referida al proyecto de contrato de licencia

para la exploración y explotación de hidrocarburos en el Lote 182,
|
1
1
|

|

serteg N02 1427645 | A4845

acordado con las empresas ECOPETROL DEL PERÚ S.A., REPSOL EXPLORACIÓN

PERÚ, SUCURSAL'DEL PERÚ e YPF S.A.C.
Carta GGRL-EECN-89-2011 referida al proyecto de contrato de licencia
para la exploración y explotación de hidrocarburos en el Lote 184,
acordado con las empresas ECOPETROL DEL PERÚ S.A.; REPSOL EXPLORACIÓN

PERÚ, SUCURSAL DEL PERÚ e YPF S.A.C. =
- Carta GGRL-EECN-90-2011 referida al proyecto de contrato de licencia

para la exploración y explotación de hidrocarburos en el Lote XXVIII,

acordado con la empresa PITKIN PETROLEUM PERU XXVIII S.A.C.. = ==
Al respecto, debo manifestarle que este Banco Central ha aprobado su
intervención en los referidos contratos, teniendo en cuenta que los textos
de la cláusula de derechos financieros, de los proyectos de contrato
remitidos, son iguales a los modelos aprobados por nuestro Directorio con

fechas 18 de noviembre de 1993 (licencia individual) y 9 de mayo de 1996

ismo, debo informarle que para la suscripción de dichos contratos han

signados el que suscribe como Gerente General del Banco Central y el

urídico, doctor Manuel Monteagudo Valdez. En caso de impedimento

egistro correspondiente. =

Hag: ocasión para reiterarle la seguridad de mi mayor

consideración. = =
FIRMADO: Renzo Rossini Miñán - Gerente General y Un sello que dice: Banco
Central de Reserva del Perú - Gerencia General
INSERTO NÚMERO CINCO:
BANCO CENTRAL DE RESERVA DEL PERÚ
CARTA N% 0003-2008-EST500

Lima, 30 de enero de 2008

Señor

Milton Rodríguez C.

Gerente General (e)
PERUPETRO S.A.
Ciudad. =

Nos dirigimos a usted con relación al Acuerdo del Directorio de este Banco
Central referido a la designación de los funcionarios autorizados a
suscribir los contratos a que se refiere la Ley N0 26221, Ley General de

Hidrocarburos.

Al respecto, adjunto le remitimos la certificación del Acta N* 4250, por la
que se faculta al Gerente General , ál Gerente Jurídico y, en caso de
impedimento de uno de ellos, al Subgerente de Asesoría Legal en Asuntos

Contenciosos y Administrativos o al Supervisor del Área Legal Financiera, a

suscribir dichos contratos.
Hacemos uso de la ocasión para expresarle las seguriddes de nuestra mayor

consideración. =

Atentamente, =
FIRMA MAURICIO DE LA CUBA R.-SUB GERENCIA DE ECONOMÍA INTERNACIONAL (1) ==
FIRMA GUSTAVO  AMPUERO  ELESPURU- JEFE, DEPARTAMENTO DE CONVENIOS

INTERNACIONALES =
UN SELLO QUE DICE: BANCO CENTRAL DE RESERVA DEL PERÚ-SUBGERENCIA DE

ECONOMÍA INTERNACIONAL
INSERTO NÚMERO SEIS: =
BANCO CENTRAL DE RESERVA DEL PERÚ

SECRETARÍA GENERAL =
DEHERA BRUCE MITRANI, Secretaria General del Banco Central de Reserva del

Perú, en uso de la facultad que le confiere el “artículo 31” de la Ley

Orgánica de la Institución,

CERTIFICA QUE: =
En el Acta N” 4126, correspondiente a la sesión de Directorio celebrada

el 15 de diciembre del año 2005, con asistencia de los Directores señores
Oscar Dancourt Masías (Vicepresidente en ejercicio de la Presidencia), Kurt
Burneo Farfán, Gonzalo García Núñez, Eduardo Iriarte Jiménez y Daniel
Schydlowsky Rosenbérg y la ausencia del señor Luis Carranza Ugarte por
encontrarse de licencia, se acordó aprobar con vigencia a partir del 1 de
enero de 2006, el Manual de Organización y Funciones del Banco Central de

Reserva del Perú, en el que se denominó a la Oficina Legal como Gerencia

Jurídica, y =
en el Acta N” 4128, correspondiente a la sesión de Directorio celebrada el
22 de diciembre del año 2005, con asistencia de los Directores señores
Oscar Dancourt Masías (Vicepresidente en ejercicio de la Presidencia), Kurt
Burneo Farfán, Eduardo Iriarte Jiménez y Daniel Schydlowsky Rosenberg y la
ausencia de los señores Luis Carranza Ugarte y Gonzalo García Núñez por
encontrarse de Licencia, se acordó aprobar con vigencia a partir del 1 de

) -
enero de 2006, la asignación del doctor Manuel Monteagudo Valdez al puesto

de Gerente Jurídico.
Asimismo, certifico que el doctor Manuel Monteagudo Valdez se desempeñaba
como Jefe de la Oficina Legal hasta el 31 de diciembre de 2005 y, de

conformidad con los acuerdos anteriores, a partir del 1 de enero de 2006

como Gerente Jurídico. =

Lima, 9 de agosto de 2006
|
l
1
]

seee N0 1497646

lado DEHERA BRUCE MITRANI =
BSERTO NÚMERO SIETE:
CO CENTRAL DE RESERVA DEL PERÚ
SECRETARÍA GENERAL =
DEHERA BRUCE MITRANI, Secretaria General del Banco Central de Reserva del

"

Perú, en uso de la facultad que le confiere el artículo 31” de la Ley

Orgánica de la Institución, CERTIFICA:

Que en el Acta N” 4059, correspondiente a la sesión de Directorio celebrada
el 14 de octubre de 2004, con asistencia de los Directores señores Javier
Silva Ruete (Presidente), Kurt Burneo Farfán, Luis Carranza Ugarte, Oscar

Dancourt Masías y Daniel Schydlowsky Rosenberg, figura un acuerdo del tenor

literal siguiente: =
"NOMBRAMIENTO DE GERENTE GENERAL (VERBAL) .-... =

...El Directorio acordó nombrar al señor Renzo Rossini Miñan como Gerente

INSERTO
SUNARP

IX SEDE LIMA
LIMA ==
17

BANCO CENTRAL DE RESERVA DEL PERU==
REGISTRO DE PERSONAS | JURIDICAS =
RUBRO: NOMBRAMIENTO DE MANDATARIOS =
C00059 =
EN EL ACTA N% 4250, CORRESPONDIENTE A LA SESIÓN DE DIRECTORIO. DEL
10/01/2008, SE ACORDÓ QUE LA SUSCRIPCIÓN DE LOS CONTRATOS DE FOMENTO A LA

INVERSIÓN EN PETRÓLEO, MINERÍA Y GAS NATURAL, EN LOS QUE INTERVIENE EL
BANCO CENTRAL DE CONFORMIDAD CON LAS LEYES DE LA MATERIA, LA EFECTÚAN EL
GERENTE GENERAL 'RENZO GUILLERMO ROSSINI MIÑAN (D.N.I. N*” 08727483) Y EL
GERENTE JURÍDICO MANUEL MONTEAGUDO VALDEZ (D.N,I N* 10275927) Y, EN CASO DE
IMPEDIMENTO DE ALGUNO DE ELLOS, LO SUSTITUYAN EL SUBGERENTE DE” ASESORÍA
LEGAL EN ASUNTOS CONTENCIOSOS Y ADMINISTRATIVOS HECTOR ROLANDO HERRERA
SOARES (D.N.I. N* 07937105) O JAVIER MARTIN QUINTEROS ZARZOZA (D.N.I. N”
08638533), SUPERVISOR DEL ÁREA LEGAL FINANCIERA, AMBOS DE LA GERENCIA
JURÍDICA. - ASÍ CONSTA DE LA CERTIFICACIÓN EXPEDIDA POR DEHERA BRUCE
MITRANI, SECRETARIA GENERAL DEL BANCO CENTRAL DE RESERVA DE PERÚ, CON FECHA
15/01/2008.- EL TÍTULO FUE PRESENTADO EL 17/01/2008, A LAS 01:31:54 PM
HORAS, BAJO EL N” 2008-00036652 DEL TOMO DIARIO 0492. DERECHOS S/. 84.00

2008.
FIRMADO POR MARIA YOLANDA ZAPLANA BRICEÑO =
REGISTRADOR PÚBLICO
ZONA REGISTRAL N* IX- SEDE LIMA. =

CONCLUSIÓN: HABIENDO LEIDO LOS OTORGANTES TODO EL INSTRUMENTO, SE

RATIFICARON DECLARANDO HABERLO CONFRONTADO CON LA MINUTA CUYO TEXTO CORRE
INSERTO, HABIENDO SIDO ADVERTIDOS DE LOS EFECTOS LEGALES DEL MISMO,
FIRMÁNDOLO; DE LO QUE DOY FE.- ESTE INSTRUMENTO SE EXTIENDE EN FOJAS DE
SERIE B N” 1427604 A LA SERIE B N” 1427647

Pp. PERUPETRO S.A.

ISABEL MERCEDES TAFUR MARÍN
FIRME EL: 23/037/)/

Pp. PITKIN PETROLEUM PERU XXVIII S.A.Co P. PITKIN PETROLEUM P.L.C.

CHRISTOPHER TREVOR JACKSON

FIRME EL: 23/03/

CHRISTOPHER TREVOR JACKSON

FIRME EL: 7 3/0 5/1 /

CON RECIBO(S) NUMERO(S) 00000325-14 Y 00000494-17, LIMA, 24 DE ENERO DE '

ERI 9 1427647 ]
series ÑN 44617

P. BANCO CENTRAL DE RESERVA DEL PERU

RENZO GUILLERMO ROSSINI MINAN : MANUEL MONTEAGUDO VALDEZ

FIRME EL: 101001 FIRME EL: lps fren

CONCLUYE EL PROCESO DE FIRMAS EL: VEINTIUNO DE OCTUBRE DEL AÑO DOS MIL ONCE

| E del. Ze. a fojas.

E a o ren TESTINONS do cir
| ' Su:

| E signo y firmo. » s hojas, sello,

| Enuma, 21 01, 201
Gerencia Legal

CARGO LOTE XXVIII

ACTA DE RATIFICACIÓN DE COMPROMISOS
SOCIO-AMBIENTALES POR PARTE DE PITKIN PETROLEUM
PERU XXVIII S.A.C.

Se deja expresa constancia que, PITKIN PETROLEUM PERÚ XXVII S.A.C.
(en adelante el CONTRATISTA), reafirma su compromiso que durante la
Vigencia del Contrato de Licencia para la Exploración y Explotación de
Hidrocarburos en el Lote XXVIII, (en adelante Contrato), se sujetará al
cumplimiento de los procesos de participación ciudadana contemplados en la
legislación vigente y que deberán llevarse a cabo con posterioridad a la
suscripción del Contrato de Licencia para la Exploración y Explotación de
Hidrocarburos en el Lote XXVIII,

Asimismo, el CONTRATISTA se compromete a:

1. Participar con el Estado Peruano en el fortalecimiento del diálogo
intercultural, y en la promoción del desarrollo sostenible de los Pueblos
Indígenas del Área de influencia directa del Contrato

2. Respetar los derechos fundamentales consagrados en la Constitución
Política del Perú, así como en los Tratados Internacionales ratificados
por el Estado Peruano, con ocasión de la ejecución de las actividades
necesarias para la Exploración y Explotación de Hidrocarburos en el
Área de Contrato.

3. Dar cumplimiento a la Ley N* 29785, Ley del Derecho a la Consulta
Previa a los Pueblos Indigenas u Originarios, reconocido en el Convenio
169 de la Organización Internacional del Trabajo (OIT), y al Reglamento
de dicha Ley, en lo que resulte aplicable.

Lima, 23 de Setiembre de 2011.

ADN / ==

( Vuze LA DfL
Christopher Trevor Jackson Dra. Isabel Tafur Marín
Apoderado Gerente General
PITKIN PETROLEUM PERÚ PERUPETRO S.A
XXVII| S.A.C

Av. Luis Aloano 32:
1) 617 1800

www. DeruDetro.com.pe

San borje Limo 43. Feri

CERTIFICO: Que la firma que ante; e corresponde a Don (2!
O hTERÓEA.. een. LE

quién firma en representación de:

Te... PETRRECI. eel...

firma que legalizo. Sin responsabilidad sobre el contenido del
Poo ar7 00

Lima, ra

fdo Fefnandini Barreda
otario de Lima

3]

lo Fefnandini Barreda

¿SE
ÉS SS
otario de Lima

ES

